          Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 1 of 43




                             THE UNIVERSITY OF CHICAGO
                          THE PRITZKER SCHOOL OF MEDICINE

                                                                        Daniel Catenacci, M.D.
August 24, 2020                                                         Associate Professor of Medicine,
                                                                        Department of Medicine
                                                                        Section of Hematology/Oncology

                                                                        Director, Interdisciplinary GI Oncology Program
Attention:
Brian B. Winegar | Trial Lawyer                                         Assistant Director, Translational Research
Houston: 10000 Memorial Drive, Suite 750 |                              University of Chicago Cancer Center
Houston, TX 77024-3485
Wyoming: The Tivoli Building|301 W.                                     University of Chicago Medical Center
Lincolnway | Cheyenne, WY 82001                                         5841 S. Maryland Avenue, MC2115,

                                                                        Chicago, IL 60637-1470
                                                                        Phone: 773-702-7596 Fax: 773-834-9268
                                                                        dcatenac@medicine.bsd.uchicago.edu
                                                                        www.uchicago.edu
                    Re: Rodriguez vs Union Pacific Railroad Company

                    Dear Mr. Brian Winegar:

           Please find a report regarding my opinions on this case below.

          1. I am a physician, duly licensed to practice medicine in the State of Illinois. I am Board Certified
             in Medical Oncology and practice in the fields of Medical Oncology with a subspecialty in
             Gastrointestinal Oncology, including patients with colorectal cancers from both clinical and
             research perspectives. I have been involved in these patients’ care including various therapies
             such as in the perioperative and metastatic settings.

              At the University of Chicago, I am the Director of Gastrointestinal (GI) Medical Oncology
              Program. This entails overseeing a clinical program entailing 6 GI Medical Oncology Faculty
              members, 3 Advanced Nurse Practitioners, 5 Nurse Navigators, and a Pharmacist, as it pertains to
              operations of the clinical and research programs within GI Medical Oncology. Annually, we have
              a census of > 1600 GI cancer patients, of which >350 are new patient and new consultation visits.
              In addition, I oversee and run the research program entailing 4 clinical trial coordinators, 4 data
              managers, regulatory personnel, and biobank personnel. The GI research program has more than
              30 investigational clinical trials open at the moment. The extends to 3 community satellite centers
              of the University of Chicago where our studies are available there. As the Director of
              Interdisciplinary GI Oncology and Assistant Director of Translational Research, this research
              focus extends to the other oncologic disciplines of GI Surgical Oncology, Radiation Oncology, as
              well as Anatomical and Molecular Pathology, where I oversee and facilitate cross-discipline
              collaboration and research.
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 2 of 43




   I have published numerous publications focusing on the management of GI cancers, as well as
   biologic mechanisms and novel therapeutics of these diseases. I have presented these topics and
   my research findings internationally at medical conferences and by invitation to academic
   centers. I have obtained NIH research funding, foundation awards, collaboration with biotech and
   pharmaceutical companies, and philanthropy to support my work. A primary research focus of
   mine is on the biological understanding and treatment of gastroesophageal (esophagus,
   gastroesophageal junction, and stomach) cancers, by studying the normal and oncologic
   components and molecular pathways of gastrointestinal cells. My research agenda has an
   overarching goal to validate and improve personalized treatment, immunotherapy, and precision
   medicine for gastroesophageal cancer and other GI cancers, with findings often relevant to all
   cancers. A major component of my research is on the quantification of tumor genetic molecular
   heterogeneity both between individuals with gastroesophageal cancer, but importantly also within
   a given individual within one tumor site, and from one tumor site to another, and how this
   impacts personalized targeted therapeutic approaches. To overcome many biological hurdles of
   the disease that has led to failed therapeutic approaches in the past 1-2 decades, I have designed
   and executed novel clinical trials to implement treatment strategies based on these laboratory and
   clinical discoveries.

   I serve as a mentor to medical trainees including medical students, internal medicine and surgical
   residents, as well as medical oncology and surgical oncology fellowship trainees. Most teaching
   is part of clinical training during clinical care of patients in the inpatient and outpatient setting. I
   also teach formal didactic lectures to these trainees on the topics of management of various GI
   cancers. I also teach didactic lectures to first and third year Graduate Students in Cancer Biology
   regarding the biologic underpinnings of GI cancers and therapeutic strategies.

   I serve as associate editor for the Journal of American Medical Association Network Open (JAMA
   Netw Open), and I am also on the editorial boards of the Journal of Clinical Oncology Precision
   Oncology (J Clin Oncol PO), Cancer, and Cancers. As associate editor for the Oncology section
   of JAMA Netw Open, I review manuscript submissions pertaining all cancers and from all
   disciplines (medical, surgical, and radiation oncology) to the journal and determine which
   manuscripts will be sent for external peer review versus those that would be rejected without
   review. I then review those manuscripts and external peer reviewer comments and provide a final
   decision as to whether to reject or accept them paper for publication. As associate editor of JAMA
   Netw Open and member of the editorial boards of J Clin Oncol PO, Cancer, and Cancers, I attend
   regular board meetings to discuss papers and general operations of the journals. I also serve as an
   ad hoc reviewer for numerous journals to serve as an external peer reviewer to provide comments
   and recommendations on acceptance of manuscripts, pertaining to GI cancers, submitted for
   publication.

   I am a member of many medical societies and groups, including the American Society of Clinical
   Oncology (ASCO), European Society of Medical Oncology (ESMO), the American Association
   of Cancer Research (AACR). I have participated in consensus guidelines for the treatment of GI
   cancers for ASCO and other Consortia.

2. I was asked to provide an opinion on exposure of asbestos and its contribution towards causation
   of Mr. Rodolfo’s colorectal cancer and untimely death.

   As such, I have reviewed information and records regarding the case of Rodolfo (Rudy)
   Rodriguez, including the medical records from Big Bend Regional Medical Center and Midland
   Memorial Hospital regarding his diagnosed KRAS mutated colorectal (recto-sigmoid) cancer. I
   have reviewed the death certificate of Rodolfo Rodriguez having date of death 10/10/2017 and an
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 3 of 43




    indication due to metastatic colon cancer. I have reviewed the letter of Dr. Courtney Crim from
    6/11/2020. I have reviewed the depositions of Rito Ortega, Daniel Rodriguez, Diana Rodriguez,
    Jose Rodriguez, and Rosamaria Gomez Rodriguez. I also reviewed the written report of Mr.
    Richard Miller. Additionally, I performed a literature review to provide my written report to
    opine on these topics.


3. Introduction to Cancer:
   Cancer is the abnormal and uncontrolled growth of cells in the body.1 Cancer cells are a distorted
   version of a normal cell – it is well-established that cancer arises from alteration of one or more
   cancer-related genes due to change of the DNA sequence and/or changes in the amount of DNA
   (amplification/deletion), or the expression of the gene itself (through epigenetic changes).
   Cancer-related genes can be one of two main categories: tumor suppressor genes or oncogenes.
   Tumor suppressor genes are the ‘brakes’ in the system, and signal for cells to stop
   dividing/growing and if there is severe damage to the cell, the signal for it to die (apoptosis or
   senescence).2 Oncogenes are the ‘gas pedal’ of the system, signaling for cells to divide and
   increase in number, grow in size and also some oncogenes signal the cell to migrate to other areas
   in the body.1 Normally, tumor suppressors and oncogenes signal in concert and in equilibrium
   with each other to maintain a balance, called homeostasis. If there is a wound, nearby cells will be
   signaled to divide, grow, and migrate to the wound to heal it, but when healed, the cells will
   return to steady-state. Cancer cells signal to grow inappropriately, due to altered DNA, and
   behave like a wound that never stops healing. Cancer cells continue to grow inappropriately and
   the ratio of cell growth to cell death increases, and therefore often cancer masses will form,
   referred to as ‘tumors’. However, some tumors grow as single invasive cells in the absence of
   classic tumor formation, called diffuse type tumors, such as signet ring gastric cancers.

    Although different cancers from different sites and tissues of the body have different sets of
    altered genes causing the cancer, ultimately, all cancers are caused by alterations in the DNA.3
    These alterations of the DNA within cancer-related genes may be inherited, induced by
    environmental factors, from random DNA replication errors, or a combination of these factors. A
    carcinogenesis model has been described for various cancers specifying common genes altered
    and the sequence in which this occurs over a period of several years. It has been estimated that at
    least half of the genetic changes occur in precursor cancer cells prior to formation of any tumor
    mass.

    Inherited pathogenic alterations, called germline alterations, can be from a single highly penetrant
    gene (eg. a tumor suppressor like the APC gene in colorectal cancer),4,5 or they can be weaker
    penetrance and also can be multifactorial (multiple causative genes, but each contributing to the
    develop of cancer to a small degree) and more difficult to discern. A germline event(s) is present
    prior to the formation of the zygote (the one cell made up of DNA that is half from one parent and
    half from another parent, also known as a fertilized egg) in the DNA of one (or both) parents. It
    is estimated that inherited genetic factors are causative or contributory to approximately 5-15% of
    cancers, depending on the cancer type. Inheriting an altered pathogenic gene usually leads to the
    onset of a cancer at a younger age, due to the carcinogenesis model shifting earlier in time (ie the
    cancer development gets a head start right from development).

    On the other hand, somatic alterations are those that occur after conception of a zygote, through
    gestational development, and then after birth and through an individual’s lifetime. Somatic
    genetic alterations can occur from environmental exposures and/or from random DNA replication
    errors, also referred to as stochastic effects associated with the lifetime number of stem cell
    divisions within each tissue.
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 4 of 43




   Environmental factors that contribute to the cause of cancer have been described, and can be
   specific to certain cancer types.6 Environmental factors include aspects of lifestyle, economic,
   and behavioral exposures. Chronic inflammation, through various etiologies including infection
   or other agents, has been associated with carcinogenesis. Poor diet,7-9 inactivity, and obesity10
   have each been associated with carcinogenesis. Some specific foods are linked to specific
   cancers. Regardless, any factor that may alter DNA sequence and contribute to carcinogenesis
   and the ultimate development of cancer can be referred to as a carcinogen. Carcinogens (also
   referred to as mutagens) are substances or agents that promote DNA changes leading to cancer.
   Tobacco smoke, for example, is a common and well-known to contain over fifty carcinogens,
   including nitrosamines and hydrocarbons. In addition to chemicals, radiation and radioisotopes
   are known carcinogens. Infections with certain viruses, bacteria, and worms are also known
   carcinogens. Environmental agents such as asbestos are known as carcinogens. Endogenous or
   exogenous hormones drive cell growth and are known carcinogens. The International Agency for
   Research on Cancer (IARC) has listed groups of agents into categories (Group 1, 2A, 2B, 3, 4)
   based on the strength of available evidence supporting it as a carcinogen as follows11:

   Group 1: the agent (mixture) is definitely carcinogenic to humans. The exposure circumstance
   entails exposures that are carcinogenic to humans.
   Group 2A: the agent (mixture) is probably (product more likely to be) carcinogenic to humans.
   The exposure circumstance entails exposures that are probably carcinogenic to humans.
   Group 2B: the agent (mixture) is possibly (chance of product being) carcinogenic to humans. The
   exposure circumstance entails exposures that are possibly carcinogenic to humans.
   Group 3: the agent (mixture or exposure circumstance) is not classifiable as to its carcinogenicity
   to humans.
   Group 4: the agent (mixture) is probably not carcinogenic to humans.

   Cancers are classified by the cell type of origin.12 The most common cancers are carcinomas,
   those derived from epithelial cells, such as the mucosal lining of the GI tract. Sarcomas are
   another group of cancers that arise from the connective tissue like muscle, bone, and cartilage
   with precursor cells called mesenchymal cells. Malignant hematopoietic cells (leukemia and
   lymphoma) arise from blood-forming cells in the bone marrow and or lymph tissue in the body.
   Other less common cell types of origin are germ cell tumors (derived from pluripotent stem cells
   and in tissues such as testicle and ovary), or blastomas (cancers derived from immature
   precursors cells or embryonic tissue).


4. Introduction to Colorectal Cancer:

   Colorectal cancers are cancers that arise in the large colon, which is comprised of the
   Cecum/appendix, ascending colon, transverse colon, descending colon, sigmoid colon, and
   rectum. The cancer precursor cells arise from the epithelial cells (the mucosal inner lining of the
   colon), and are carcinomas that have mucus gland differentiation, and are thus
   ‘adenocarcinomas’. Annually, approximately 147,950 new cases of large bowel cancer are
   diagnosed, 104,610 of which are colon cancer, and the remainder are rectal cancer.13

   Colon cancer etiology has been associated with a number of contributing factors,14 including
   genetic syndromes,4,5 high fat and red meat diet,15-17 obesity,10,18 sedentary lifestyle,19,20 diabetes,21
   radiation,22 inflammatory bowel disease,23 asbestosis (see below),24,25 tobacco and alcohol (see
   below)26. It is common to have more than one associated risk factor, and it is likely that having
   many factors will heighten the risk of developing colorectal cancer.
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 5 of 43




   Colon cancers start at level of an individual cell within the mucosa (the most superficial layer in
   the colon that serves as the inner layer of the ‘tube’) that acquires genetic alteration.27 The initial
   pathology is the formation, usually, of a polyp.28 A polyp is mass of hyperplastic cells that forms
   a pedunculated polyp into the colon lumen. Over time, accumulation of more genetic alterations
   in tumor suppressor and oncogenes within cells in the polyp lead to a ‘transformed’ and invasive
   component of the polyp which is malignant.29 Over time, the invasive cancer cell mass
   proliferates and can become large in its site of origin and also start to invade into deeper layers
   below the superficial layer of the mucosa. Over more time, the cancer can acquire more genetic
   mutations, and also travel through the lymphatic system and/or the blood to spread to distant sites
   in the body. This is called a ‘carcinogenesis model’, and that model of colorectal cancer and
   aberrant gene acquisition and cancer spread over time is well-established.3 Staging of the cancer
   at the time of diagnosis determines the patients’ prognosis and treatment course.30,31

   Colon cancers are staged from I-IV:
   Stage I – the cancer invades deeper into the submucosa or the next layer, the muscularis propria.
   Stage II – invade from the inner surface of the colonic mucosa to the
   Stage III – metastatic to regional lymph nodes.
   Stave IV – metastatic to sites outside of the original site of origin and regional lymph nodes

   Surgery is recommended for patients with stages I-III and a subset of ‘oligometastatic’ stage IV
   (few distant metastatic sites) with curative intent. However, the recurrence risk of stages II-IV
   who have undergone curative intent surgery is relatively high, and chemotherapy has shown to
   decrease the risk of recurrence.32 However, stage IV non-oligometastatic is currently incurable,
   and treatment is considered palliative; patients ultimately will die from their cancer with a median
   survival of 24-36 months from diagnosis of stage IV disease.31

5. Exposure:

   I reviewed the depositions of Rito Ortega, Daniel Rodriguez, Diana Rodriguez, Jose Rodriguez,
   and Rosamaria Gomez Rodriguez. The deposition of Rito Ortega, a coworker of Mr. Rodolfo
   Rodriguez while at Southern Pacific Railroad Company, indicated the use of ‘magic rope’ used
   on cold days and almost every day during the winter months where it was soaked in diesel, put on
   the rails, and lit to heat the rails when making repairs. Jose Rorigeuz also worked as a welder
   helper while Mr. Rodolfo Rodriguez was a trackman and truckdriver, and they worked together
   every day during his time at the railroad. Jose Rodriguez remembers ‘asbestos powder from bags
   in the warehouse’ that was used to ‘mix with water and apply to bond wires on tracks’. He also
   recalls the use of ‘magic rope.’

   I also reviewed the expert report of Mr. Richard Miller, who concluded that Mr. Rodolfo
   Rodriguez was ‘more likely than not exposed to asbestos fibers and carcinogenic diesel
   combustion products’ and ‘these exposure events would have substantially increased Mr.
   Rodiguez’ risk for cancer’.

           “Thus, in summary, it is my professional opinion that Mr. Rudy Rodriguez was, more likely than
           not, exposed to asbestos fibers and carcinogenic diesel combustion products from the use of the
           so-called “magic rope” in his daily work repairing rails near the Sierra Blanca and Fort Hancock,
           TX sites. Additionally, the testimony indicates he often rode a “work train” to the site, therefore,
           during these time periods, Rudy Rodriguez was more likely than not exposed to the carcinogen
           components of diesel exhaust as well as the combustion products of the diesel fuel associated with
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 6 of 43



            the burning of “magic rope.” All of these exposure events would have substantially increased Mr.
            Rodriguez’ risk for cancer.”

    Finally, I reviewed the letter of Dr. Courtney Crim from 6/11/2020, where it is clear that his
    opinion is that Mr. Rodriguez had parenchymal and pleural abnormalities supportive of asbestos-
    related disease.

            “This letter summarizes the NIOSH B-read for Rodolfo Rodriguez dated 10/11/2016. The chest
            film was provided on a drive. The film quality was grade 2 as there was overlay of the
            scapulae. Parenchymal abnormalities of s/t size and shape were noted in the lower zones
            bilaterally of profusion 1/0. In the setting of appropriate occupational exposure, this finding
            is supportive of asbestos. There were pleural abnormalities observed, supportive of
            asbestos-related disease in the form of en face plaques bilaterally. The plaques showed no
            evidence of calcification and extended more than one-half the length of the chest wall.
            Other abnormalities noted included an ill-defined hemidiaphragm. Sincerely, Courtney Crim,
            M.D.”


    Based on the review of the above materials, and in addition my own qualitative review and a
    review of the literature, it is my opinion is that Mr. Rodolfo Rodriguez had ample exposure to
    asbestos during his time at Southern Pacific Railroad Company.

6. Asbestos: Asbestos is the commercial name for a group of hydrated magnesium silicate fibrous
   minerals24. Asbestos occurs naturally in soil and rock as long fibers. There are two major types:
   serpentine and amphibole. All asbestos fiber types are carcinogenic and pose a threat to human
   health. About 95 percent of the asbestos produced and used commercially worldwide is
   chrysotile, which is a serpentine fiber.33 Asbestos has been valued for its resistance to heat and
   combustion. It is used in cement, ceiling and pool tiles, automobile brake linings, manufacture of
   train and locomotive components, and in shipbuilding. It is well known that workers (and family
   through indirect contact) with asbestos exposure are at significant risk for the development of
   both non-malignant and malignant pulmonary disease, particularly mesothelioma and lung
   cancer. The lifetime risk of developing mesothelioma among asbestos workers is thought to be as
   high as 10 percent, with classic latency of approximately three decades from time of initial
   exposure.34

    When asbestos fibers in the air are inhaled, they can stick to mucus in the throat, trachea
    (windpipe), or bronchi (large breathing tubes of the lungs) and might be cleared by being coughed
    up or swallowed. But some fibers reach the ends of the small airways in the lungs or penetrate
    into the outer lining of the lung and chest wall (known as the pleura). These fibers can irritate the
    cells in the lung or pleura and eventually cause lung cancer or mesothelioma. However, asbestos
    fibers can also be swallowed.35 This can happen when people consume contaminated food or
    liquids (such as water that flows through asbestos cement pipes). And, it can also occur when
    people cough up asbestos they have inhaled, and then swallow their saliva. As a consequence,
    asbestos workers have had a demonstrated increased risk of non-mesothelioma gastrointestinal
    malignancies.36-39 In the earliest report of such an association, Selikoff et al reported that, “Of 632
    insulation workers, who entered the trade before 1943 and were traced through 1962, forty-five
    died of cancer of the lung or pleura, whereas only 6.6 such deaths were expected. Three of the
    pleural tumors were mesotheliomas; there was also one peritoneal mesothelioma. Four
    mesotheliomas in a total of 255 deaths is an exceedingly high incidence for such a rare tumor. In
    addition, an unexpectedly large number of men died of cancer of the stomach, colon, or
    rectum (29 compared with 9.4 expected). Other cancers were not increased; 20.5 were
    expected, 21 occurred. Twelve men died of asbestosis.”38
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 7 of 43




   IARC classifies asbestos as a Group 1 carcinogen (“the agent (mixture) is definitely carcinogenic
   to humans. The exposure circumstance entails exposures that are carcinogenic to humans.”) The
   National Toxicology Program (NTP) is formed from parts of several different US government
   agencies, including the National Institutes of Health (NIH), the Centers for Disease Control and
   Prevention (CDC), and the Food and Drug Administration (FDA). The NTP has classified
   asbestos as “known to be a human carcinogen”, as does the US Environmental Protection Agency
   (EPA).37

7. Asbestos and Colorectal Cancer:

   In 2009, the International Agency for Research on Cancer (IARC) evaluated asbestos and
   concluded, “There is sufficient evidence in humans for the carcinogenicity of all forms of
   asbestos (chrysotile, crocidolite, amosite, tremolite, actinolite, and anthophyllite). Asbestos
   causes mesothelioma and cancer of the lung, larynx, and ovary.” “Also positive
   associations have been observed between exposure to all forms of asbestos and cancer of the
   pharynx, stomach, and colorectum.” “For cancer of the colorectum, the Working Group
   was evenly divided as to whether the evidence was strong enough to warrant classification
   as sufficient.” IARC stated, “All forms of asbestos (chrysotile, crocidolite, amosite,
   tremolite, actinolite, and anthophyllite) are carcinogenic to humans (Group 1)” (IARC
   2012). I believe there is ample evidence that asbestos causes colon cancer. Much of this
   evidence has come out since 2012, and my findings are discussed below.

   Preclinical Mechanistic Animal Studies:

   A number of preclinical studies have been conducted supporting a causative effect of asbestos on
   colorectal cancer carcinogenesis. One showed that ingested chrysotile asbestos can alter
   regulation of DNA synthesis in the gastrointestinal mucosa in rates.40,41 Another study evaluated
   the long-term effects of ingestion of asbestos on the colon in rats, and observed and concluded
   that i) Chrysotile fibers were seen by electron microscopy in six of ten colon specimens of rats
   fed and asbestos diet; ii) evidence of increased probability of asbestos-fed animals to develop
   colon lesions in general; iii) evidence for a cell regulator defect (lowered cAMP levels) in colon
   tissues of animals fed asbestos; and iv) evidence for asbestos fiber penetration of the colonic
   mucosa (electron microscopy studies) suggest that ingested asbestos is not inert in the colon.42 In
   another study, the mucosal lining of the colon underwent changes consistent with a mineral-
   induced cytotoxicity after ingestion of chrysotile asbestos.43 Asbestos fibers interact with mucosal
   cells of the GI tract causing damage and death of superficial cells and they also penetrate
   intestinal mucosa both in vivo and in vitro,44 leading investigators to conclude that asbestos acts
   like a classical tumor promoter.45 Cell proliferation caused by asbestos leads to tumor
   development and promotion, and the ability of chrysotile to stimulate cell proliferation, using a
   number of biomarkers, has been demonstrated both in vitro and after inhalation by rats.36,46 In one
   study, crocidolite asbestos induced abnormal crypt foci in the colon of rats in two independent
   experiments (P = 0.02 and P < 0.01 compared to controls given water), and chrysotile asbestos
   also induced abnormal crypt foci.46 There are some studies that have been conducted that have
   not demonstrated casual effect of asbestos on carcinogenesis, for example Bolton et al, although
   the numbers of animals evaluated in that study were low.47 Overall and taken together, it is my
   opinion that, collectively, these such studies provide a mechanistic carcinogenesis effect of
   asbestos exposure towards colorectal cancer development.
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 8 of 43




  Human Tissue Studies:

  Importantly, as a follow up study to a previous report,48 in an evaluation of asbestos-exposed
  workers who developed colon cancer, 38% were found to have asbestos fibers and/or bodies
  present in their colon tissue, while in contrast 20 unexposed colon cancer patients had no asbestos
  fibers and/or bodies found.49

  Human Epidemiologic Studies:
  There have been a number of epidemiologic studies over the past decades. The presence of
  asbestos-induced pleural plaques increased the risk of colorectal cancer among men
  occupationally exposed to asbestos, especially those with evidence of nonmalignant asbestos-
  associated radiographic changes.50 A Canadian study demonstrated an association with a number
  of occupations and industries, including exposure to asbestos and other pollutants, with excess
  colorectal cancer risk.51 A study of exposed subjects in Normandy, France, concluded that their
  study “confirmed the established relationship between asbestos exposure and pleuro-pulmonary
  and peritoneal cancers, our study also suggests a causal relationship between asbestos exposure
  and colorectal cancer.52 While these and a number of other studies have reported association of
  asbestos exposure and colorectal cancer risk, some studies, such as one conducted in southeast
  Michigan, have not found such an association,53 nor a meta-analysis conducted by Weiss in
  1995.54 The discrepant results of the studies could be attributed to varying factors between the
  studies, including amounts of the asbestos exposure and methodological differences.

  Importantly, the Weiss meta-analysis was conducted 25 years ago and did not include many
  pertinent reports in the interim. Three new meta-analyses have since been reported. The first, by
  Oddone et al, evaluated manuscripts published from 1960 to 2013, and included only prospective,
  case-control and meta-analysis studies were as eligible for this study, and the articles had to
  report at least one risk or mortality estimate to be included in quantitative analysis, [standardized
  mortality ratio; standardized incidence ratio; hazard ratio; RR; odds ratio (OR)] and a precision
  estimate (95%CI) relating exposure to an industrial branch to colon, rectal, or colorectal cancer or
  enough data to calculate them.55 They found that workers in the sector of repair and installation of
  machinery exposed to asbestos were at increased risk of colorectal cancer (RR = 1.40, 95%CI:
  1.07-1.84).55

  A second even more recent meta-analysis by Kwak et al,56 evaluated 46 studies up to 4/2/2018,
  which was updated to exclude 7 redundant cohorts leaving 39 total studies.57,58 The inclusion
  criteria were as follows: studies of workers exposed to asbestos, cohort studies and studies that
  reported mortality data for colorectal cancer (SMR or provision of data enabling calculation of
  the SMR). They excluded studies based on the following criteria: those that did not clearly define
  asbestos exposure; studies of environmental exposure to asbestos; those that reported only
  incidence data for colorectal cancer; studies that provided quantitative risk estimates other than
  the SMR (eg, RR, proportional mortality ratio, OR, HR); meta-analyses and reviews; and studies
  that could not be found. They concluded that occupational exposure to asbestos was significantly
  associated with colorectal cancer with an overall pooled standardized mortality ratio of 1.16 (95%
  CI: 1.05 to 1.29), that remained statistically significant even after excluding the seven
  overlapping studies in the reanalysis, with an overall pooled standardized mortality ratio of 1.16
  (95% CI: 1.03 to 1.29).57,58 They also concluded: “The pooled SMR for colorectal cancer was
  elevated in studies in which the asbestos-associated risk of lung cancer was also elevated (1.43;
  95% CI: 1.30 to 1.56). This implies that the risk of colorectal cancer mortality increases as the
  level of asbestos exposure rises. A sensitivity analysis showed robust results and there was no
  publication bias. Although the effect size was small and the heterogeneity among studies was
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 9 of 43




  large, our findings indicate that occupational exposure to asbestos is a risk factor for colorectal
  cancer.”

  Yet another third meta-analysis by Huang et al,59 including 47 cohorts prior to July 2017 was
  recently reported. The following was their methodology, “inclusion criteria for the literature that
  was selected for analysis included asbestos as a clear exposure factor; standardized mortality
  ratio, standardized incidence ratio and hazard ratio record included, research method is a cohort
  study. Exclusion criteria of the literature: repeated articles or data, animal experiment data;
  review of records that were not original; incomplete data information; only the newest or most
  informative article of the same cohort.” They observed and concluded, “The overall colorectal
  cancer SMR for synthesis cohort was 1.07 (95% CI 1.02–1.12). Statistically significant excesses
  were observed in exposure to mixed asbestos (SMR/SIR=1.07), exposure to production
  (SMR/SIR=1.11), among asbestos cement workers (SMR/SIR=1.18) and asbestos textile workers
  (SMR/SIR=1.11). Additionally, we determined that the SMR for lung cancer increased with
  increased exposure to asbestos, as did the risk for colorectal cancer. This study confirms that
  colorectal cancer has a positive weak association with asbestos exposure.”

  An important epidemiologic study not included in any of the above meta-analyses was conducted
  in French men.60 The abstract from this study is as follows: “Volunteer retired workers previously
  exposed to asbestos were invited to participate in the “French Asbestos-Related Diseases Cohort
  (ARDCo)” screening program between 2003 and 2005. Additional data on risk factors for
  colorectal cancer were collected from the ARDCo subsample of 3,769 participants in 2011. Cases
  of colon and rectal cancer were ascertained each year through 2014 based on eligibility for free
  medical care following a cancer diagnosis. Survival regression based on the Cox model was used
  to estimate the relative risk of colon and rectal cancer separately, in relation to the time since first
  exposure (TSFE) and cumulative exposure index (CEI) to asbestos, and with adjustment for
  smoking in the overall cohort and for smoking, and certain risk factors for these cancers in the
  ARDCo subsample. Mean follow-up was 10.2 years among 14,515 men, including 181 colon
  cancer and 62 rectal cancer cases (41 and 17, respectively, in the ARDCo-Nut subsample). In the
  overall cohort, after adjusting for smoking, colon cancer was significantly associated with
  cumulative exposure (HR = 1.14; 95% CI: 1.04 to 1.26 for a 1-unit increase in ln-CEI) and ≥ 20-
  40 years since first exposure (HR = 4.67; 95% CI: 1.92, 11.46 vs. 0-20 years TSFE) and inversely
  associated with 60 years TSFE (HR = 0.26; 95% CI: 0.10, 0.70). Although rectal cancer was also
  associated with TSFE 20-40 years (HR = 4.57; 95% CI: 1.14, 18.27), it was not associated with
  ln-CEI, but these findings must be interpreted cautiously due to the small number of cases.” The
  authors of this report concluded, “Our findings provide support for an association between
  occupational exposure to asbestos and colon cancer incidence in men.”

  In another epidemiologic study not included in the above meta-analyses, the Netherlands Cohort
  Study, a large cohort (n = 58,279 men, aged 55–69 years at baseline) was studied specifically
  addressing risk differences between relatively low and high exposure to asbestos, risk associated
  with cancer subtypes, the influence of potential confounders and the interaction between asbestos
  and smoking in relation to cancer risk.61 Asbestos exposure was estimated by linkage to a
  job-exposure matrix. After 17.3 years of follow-up, 187 esophageal, 486 gastric and 1,724
  colorectal cancer cases were available for analysis. This prospective population-based study
  showed that asbestos exposure was associated with overall gastric cancer, EAC, GNCA, total and
  distal colon cancer and rectal cancer.

  Weighing the body of evidence available in totality, as delineated above, it is my opinion that
  asbestos causes colorectal cancer.
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 10 of 43




8. Cigarette smoking and Colon Cancer: Cigarette smoking is a known carcinogen for many
   cancer types. This includes colorectal cancer. Recent studies demonstrated association of the
   amount and duration of smoking with colorectal cancer in Korea and Norway.26,62 Asbestos
   exposure acts synergistically with cigarette smoking to increase the risk of developing lung
   cancer 60 times over that of a similarly matched non-smoking, non-asbestos-exposed cohort. A
   total of 925 colorectal cancer cases and 2775 controls were included in the analysis. Odds ratios
   (OR) and 95% confidence intervals (CI) were computed by logistic regression models adjusting
   for potential confounders. In men, the risk of colorectal cancer significantly increased for heavy
   smokers who smoked ≥40 pack-years (OR 1.74, 95% CI 1.22-2.50), ≥40 years (OR 1.50, 95% CI
   1.05-2.16), or ≥40 cigarettes/day (OR 1.92, 95% CI 1.04-3.54). Men showed a significant
   increase in risk, especially for rectal cancer with an increasing amount or duration of smoking. In
   women, distal colon cancer risk increased in smokers who smoked ≥20 years (OR 3.21, 95% CI
   1.27-8.14) or ≥20 cigarettes/day (OR 4.75, 95% CI 1.09-20.57). Additionally, female smokers
   who smoked ≥20 cigarettes/day had an increased risk of rectal cancer (OR 6.46, 95% CI 1.64-
   25.46). Regarding the association of cigarettes smoked per day and the risk of rectal cancer, there
   was no significant difference between men and women (gender interaction p value = 0.14).
   Mechanistic studies demonstrating causation have demonstrated that in colon cancer cell lines,
   treatment with nicotine increased COX-2 expression and the release of its enzymatic product
   PGE2. Moreover, nicotine-stimulated cells showed increased migratory and invasive behavior,
   mesenchymal markers up-regulation and epithelial markers down-regulation, nuclear
   translocation of the β-catenin, increase of MMP-2 and MMP-9 activity, and enhanced NF-κB
   expression.63 Also, smoking is known to influence messenger RNA expression in colorectal
   cancers. As recent study examined current smoking, current versus never and former versus never
   smoking, and pack-years smoked with miRNA expression in normal mucosa as well as
   differential miRNA expression between paired normal and carcinoma tissue for colon and rectal
   tissue to determine associations between smoking and miRNA expression.64 The study results
   suggested that cigarette smoking can alter miRNA expression and, given associations with CIMP
   high and MSI tumor molecular phenotype, it is possible that smoking influences tumor phenotype
   through altered miRNA expression.

    Second hand smoke is also a well-recognized risk factor for cancers, including cancers other than
    the lung.65 Studies have demonstrated an association of passive smoke exposure and colorectal
    cancer.66,67

    Smoke and asbestos exposure together accentuates the risks of developing cancers.68-71

9. Details of Mr. Rodolfo Rodriguez’ colorectal cancer and prognosis: At age 66, Mr. Rodriguez
   was diagnosed with a recto-sigmoid mass on 9/15/16, and biopsy confirmed KRAS mutated
   invasive adenocarcinoma. KRAS is an oncogene that is often mutated, and consequently
   overactive, in colorectal cancer. CT scan on 9/15/16 revealed metastatic disease to retroperitoneal
   para-aortic lymph nodes and also right pelvic sidewall invasion, along with seminal vesicle and
   prostate invasion. Therefore, he was staged as stage IV at first diagnosis. He received palliative
   therapy but ultimately, he died due to this cancer on 10/10/17. I am still awaiting complete
   medical records to opine on his exact treatment history.

    Factors that, more likely than not, each contributed to the development of his colorectal cancer
    include his exposure to asbestos, his documented obesity, his smoking and his diabetes. He did
    not have a known inherited family risk of cancer. He did not have a sedentary lifestyle as far as I
    can tell from the records.
   Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 11 of 43




        I may also provide an opinion on the reasonableness or the cost of Mr. Rodriguez’s cancer
        treatment and its necessity. I am waiting for said billing records and will amend my report if
        necessary.


    10. Conclusions: Taking everything above into account, Mr. Rodolfo Rodriguez was exposed to
        asbestos during his time working at Southern Pacific Railroad Company. Asbestos is a known
        risk factor for cancer, and more likely than not was contributory to his development of his
        colorectal cancer, which was stage IV at the time of his diagnosis. As such, it also contributed to
        his death. He was treated appropriately with palliative intent for his cancer, yet as would be
        expected for stage IV colorectal cancer, he ultimately succumbed to his disease.



My opinions are based on medical fact and given with reasonable medical certainty. I rely on my
experience in treating this and other gastrointestinal cancers, along with leading journals and
reports in the field.



Best Regards,




Daniel Catenacci, MD
Associate Professor of Medicine
Director of Gastrointestinal Oncology
Assistant Director of Translational Research, Comprehensive Cancer Center
University of Chicago Medicine & Biological Sciences
773 702 7596
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 12 of 43



References:
1.       Bos TJ. Oncogenes and cell growth. Adv Exp Med Biol. 1992;321:45-49; discussion 51.
2.       Berger JC, Vander Griend DJ, Robinson VL, Hickson JA, Rinker-Schaeffer CW.
         Metastasis suppressor genes: from gene identification to protein function and regulation.
         Cancer Biol Ther. 2005;4(8):805-812.
3.       Fearon ER, Vogelstein B. A genetic model for colorectal tumorigenesis. Cell.
         1990;61(5):759-767.
4.       Yurgelun MB, Kulke MH, Fuchs CS, et al. Cancer Susceptibility Gene Mutations in
         Individuals With Colorectal Cancer. J Clin Oncol. 2017;35(10):1086-1095.
5.       Burt RW, DiSario JA, Cannon-Albright L. Genetics of colon cancer: impact of
         inheritance on colon cancer risk. Annu Rev Med. 1995;46:371-379.
6.       Carbone M, Arron ST, Beutler B, et al. Tumour predisposition and cancer syndromes as
         models to study gene-environment interactions. Nat Rev Cancer. 2020.
7.       Shike M. Diet and lifestyle in the prevention of colorectal cancer: an overview. Am J
         Med. 1999;106(1A):11S-15S; discussion 50S-51S.
8.       Willett WC, MacMahon B. Diet and cancer--an overview. N Engl J Med.
         1984;310(10):633-638.
9.       Lowenfels AB, Anderson ME. Diet and cancer. Cancer. 1977;39(4 Suppl):1809-1814.
10.      LeBlanc ES, Patnode CD, Webber EM, Redmond N, Rushkin M, O'Connor EA.
         Behavioral and Pharmacotherapy Weight Loss Interventions to Prevent Obesity-Related
         Morbidity and Mortality in Adults: Updated Evidence Report and Systematic Review for
         the US Preventive Services Task Force. JAMA. 2018;320(11):1172-1191.
11.      IARC 2012. International Agency for Research on Cancer. IARC Monographs on the
         Evaluation of the Carcinogenic Risks to Humans. Arsenic, Metals, Fibres, and Dusts, Vol
         100C, A Review of Human Carcinogens. International Agency for Research on Cancer,
         Lyon, France, 2012. .
12.      Lamprecht S, Fich A. The cancer cells-of-origin in the gastrointestinal tract: progenitors
         revisited. Carcinogenesis. 2015;36(8):811-816.
13.      Siegel RL, Miller KD, Goding Sauer A, et al. Colorectal cancer statistics, 2020. CA
         Cancer J Clin. 2020;70(3):145-164.
14.      Wei EK, Giovannucci E, Wu K, et al. Comparison of risk factors for colon and rectal
         cancer. Int J Cancer. 2004;108(3):433-442.
15.      Lauby-Secretan B, Scoccianti C, Loomis D, et al. Body Fatness and Cancer--Viewpoint
         of the IARC Working Group. N Engl J Med. 2016;375(8):794-798.
16.      Chao A, Thun MJ, Connell CJ, et al. Meat consumption and risk of colorectal cancer.
         JAMA. 2005;293(2):172-182.
17.      Bouvard V, Loomis D, Guyton KZ, et al. Carcinogenicity of consumption of red and
         processed meat. Lancet Oncol. 2015;16(16):1599-1600.
18.      Karahalios A, English DR, Simpson JA. Weight change and risk of colorectal cancer: a
         systematic review and meta-analysis. Am J Epidemiol. 2015;181(11):832-845.
19.      Nguyen LH, Liu PH, Zheng X, et al. Sedentary Behaviors, TV Viewing Time, and Risk
         of Young-Onset Colorectal Cancer. JNCI Cancer Spectr. 2018;2(4):pky073.
20.      Rangul V, Sund ER, Mork PJ, Roe OD, Bauman A. The associations of sitting time and
         physical activity on total and site-specific cancer incidence: Results from the HUNT
         study, Norway. PLoS One. 2018;13(10):e0206015.
21.      Ma Y, Yang W, Song M, et al. Type 2 diabetes and risk of colorectal cancer in two large
         U.S. prospective cohorts. Br J Cancer. 2018;119(11):1436-1442.
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 13 of 43




22.      Rombouts AJM, Hugen N, Elferink MAG, Poortmans PMP, Nagtegaal ID, de Wilt JHW.
         Increased risk for second primary rectal cancer after pelvic radiation therapy. Eur J
         Cancer. 2020;124:142-151.
23.      Olen O, Erichsen R, Sachs MC, et al. Colorectal cancer in ulcerative colitis: a
         Scandinavian population-based cohort study. Lancet. 2020;395(10218):123-131.
24.      Huncharek M. Asbestos and cancer: epidemiological and public health controversies.
         Cancer Invest. 1994;12(2):214-222.
25.      Straif K, Benbrahim-Tallaa L, Baan R, et al. A review of human carcinogens--Part C:
         metals, arsenic, dusts, and fibres. Lancet Oncol. 2009;10(5):453-454.
26.      Lee S, Woo H, Lee J, Oh JH, Kim J, Shin A. Cigarette smoking, alcohol consumption,
         and risk of colorectal cancer in South Korea: A case-control study. Alcohol. 2019;76:15-
         21.
27.      Vogelstein B, Papadopoulos N, Velculescu VE, Zhou S, Diaz LA, Jr., Kinzler KW.
         Cancer genome landscapes. Science. 2013;339(6127):1546-1558.
28.      Atkin WS, Morson BC, Cuzick J. Long-term risk of colorectal cancer after excision of
         rectosigmoid adenomas. N Engl J Med. 1992;326(10):658-662.
29.      Gerstung M, Eriksson N, Lin J, Vogelstein B, Beerenwinkel N. The temporal order of
         genetic and pathway alterations in tumorigenesis. PLoS One. 2011;6(11):e27136.
30.      Weiser MR. AJCC 8th Edition: Colorectal Cancer. Ann Surg Oncol. 2018;25(6):1454-
         1455.
31.      Lau DK, Burge M, Roy A, et al. Update on optimal treatment for metastatic colorectal
         cancer from the AGITG expert meeting: ESMO congress 2019. Expert Rev Anticancer
         Ther. 2020;20(4):251-270.
32.      Catenacci DV, Kozloff M, Kindler HL, Polite B. Personalized colon cancer care in 2010.
         Semin Oncol. 2011;38(2):284-308.
33.      Albin M, Magnani C, Krstev S, Rapiti E, Shefer I. Asbestos and cancer: An overview of
         current trends in Europe. Environ Health Perspect. 1999;107 Suppl 2:289-298.
34.      Selikoff IJ, Hammond EC, Seidman H. Latency of asbestos disease among insulation
         workers in the United States and Canada. Cancer. 1980;46(12):2736-2740.
35.      Kim SJ, Williams D, Cheresh P, Kamp DW. Asbestos-Induced Gastrointestinal Cancer:
         An Update. J Gastrointest Dig Syst. 2013;3(3).
36.      Mossman BT. Carcinogenesis and related cell and tissue responses to asbestos: a review.
         Ann Occup Hyg. 1994;38(4):617-624, 423.
37.      https://www.cancer.org/cancer/cancer-causes/asbestos.html.
38.      Selikoff IJ, Churg J, Hammond EC. Asbestos Exposure and Neoplasia. JAMA.
         1964;188:22-26.
39.      Schneiderman MA. Digestive system cancer among persons subjected to occupational
         inhalation of asbestos particles: a literature review with emphasis on dose response.
         Environ Health Perspect. 1974;9:307-311.
40.      Amacher DE, Alarif A, Epstein SS. The dose-dependent effects of ingested chrysotile on
         DNA synthesis in the gastrointestinal tract, liver, and pancreas of the rat. Environ Res.
         1975;10(2):208-216.
41.      Amacher DE, Alarif A, Epstein SS. Effects of ingested chrysotile on DNA synthesis in
         the gastrointestinal tract and liver of the rat. Environ Health Perspect. 1974;9:319-324.
42.      Donham KJ, Berg JW, Will LA, Leininger JR. The effects of long-term ingestion of
         asbestos on the colon of F344 rats. Cancer. 1980;45(5 Suppl):1073-1084.
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 14 of 43




43.      Jacobs R, Humphrys J, Dodgson KS, Richards RJ. Light and electron microscope studies
         of the rat digestive tract following prolonged and short-term ingestion of chrysotile
         asbestos. Br J Exp Pathol. 1978;59(5):443-453.
44.      Westlake GE, Spjut HJ, Smith MN. Penetration of colonic mucosa by asbestos particles.
         An electron microscopic study in rats fed asbestos dust. Lab Invest. 1965;14(11):2029-
         2033.
45.      Mossman BT. In vitro approaches for determining mechanisms of toxicity and
         carcinogenicity by asbestos in the gastrointestinal and respiratory tracts. Environ Health
         Perspect. 1983;53:155-161.
46.      Corpet DE, Pirot V, Goubet I. Asbestos induces aberrant crypt foci in the colon of rats.
         Cancer Lett. 1993;74(3):183-187.
47.      Bolton RE, Davis JM, Lamb D. The pathological effects of prolonged asbestos ingestion
         in rats. Environ Res. 1982;29(1):134-150.
48.      Ehrlich A, Rohl AN, Holstein EC. Asbestos bodies in carcinoma of colon in an insulation
         worker with asbestosis. JAMA. 1985;254(20):2932-2933.
49.      Ehrlich A, Gordon RE, Dikman SH. Carcinoma of the colon in asbestos-exposed
         workers: analysis of asbestos content in colon tissue. Am J Ind Med. 1991;19(5):629-636.
50.      Aliyu OA, Cullen MR, Barnett MJ, et al. Evidence for excess colorectal cancer incidence
         among asbestos-exposed men in the Beta-Carotene and Retinol Efficacy Trial. Am J
         Epidemiol. 2005;162(9):868-878.
51.      Fang R, Le N, Band P. Identification of occupational cancer risks in British Columbia,
         Canada: a population-based case-control study of 1,155 cases of colon cancer. Int J
         Environ Res Public Health. 2011;8(10):3821-3843.
52.      Clin B, Morlais F, Launoy G, et al. Cancer incidence within a cohort occupationally
         exposed to asbestos: a study of dose--response relationships. Occup Environ Med.
         2011;68(11):832-836.
53.      Demers RY, Burns PB, Swanson GM. Construction occupations, asbestos exposure, and
         cancer of the colon and rectum. J Occup Med. 1994;36(9):1027-1031.
54.      Weiss W. The lack of causality between asbestos and colorectal cancer. J Occup Environ
         Med. 1995;37(12):1364-1373.
55.      Oddone E, Modonesi C, Gatta G. Occupational exposures and colorectal cancers: a
         quantitative overview of epidemiological evidence. World J Gastroenterol.
         2014;20(35):12431-12444.
56.      Kwak K, Paek D, Zoh KE. Exposure to asbestos and the risk of colorectal cancer
         mortality: a systematic review and meta-analysis. Occup Environ Med. 2019;76(11):861-
         871.
57.      Boffetta P. Re: Exposure to asbestos and the risk of colorectal cancer mortality: a
         systematic review and meta-analysis by Kwak et al. Occup Environ Med.
         2020;77(9):655.
58.      Kwak K, Paek D, Zoh KE. Author's response to 'Re: Exposure to asbestos and the risk of
         colorectal cancer mortality: a systematic review and meta-analysis by Kwak et al'. Occup
         Environ Med. 2020;77(9):656-657.
59.      Huang Q, Lan YJ. Colorectal cancer and asbestos exposure-an overview. Ind Health.
         2020;58(3):200-211.
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 15 of 43




60.      Paris C, Thaon I, Herin F, et al. Occupational Asbestos Exposure and Incidence of Colon
         and Rectal Cancers in French Men: The Asbestos-Related Diseases Cohort (ARDCo-
         Nut). Environ Health Perspect. 2017;125(3):409-415.
61.      Offermans NS, Vermeulen R, Burdorf A, et al. Occupational asbestos exposure and risk
         of esophageal, gastric and colorectal cancer in the prospective Netherlands Cohort Study.
         Int J Cancer. 2014;135(8):1970-1977.
62.      Parajuli R, Bjerkaas E, Tverdal A, Le Marchand L, Weiderpass E, Gram IT. Cigarette
         smoking and colorectal cancer mortality among 602,242 Norwegian males and females.
         Clin Epidemiol. 2014;6:137-145.
63.      Dinicola S, Masiello MG, Proietti S, et al. Nicotine increases colon cancer cell migration
         and invasion through epithelial to mesenchymal transition (EMT): COX-2 involvement. J
         Cell Physiol. 2018;233(6):4935-4948.
64.      Mullany LE, Herrick JS, Wolff RK, Stevens JR, Slattery ML. Association of cigarette
         smoking and microRNA expression in rectal cancer: Insight into tumor phenotype.
         Cancer Epidemiol. 2016;45:98-107.
65.      Sorsa M, Einisto P, Husgafvel-Pursiainen K, et al. Passive and active exposure to
         cigarette smoke in a smoking experiment. J Toxicol Environ Health. 1985;16(3-4):523-
         534.
66.      Slattery ML, Edwards S, Curtin K, Schaffer D, Neuhausen S. Associations between
         smoking, passive smoking, GSTM-1, NAT2, and rectal cancer. Cancer Epidemiol
         Biomarkers Prev. 2003;12(9):882-889.
67.      Hooker CM, Gallicchio L, Genkinger JM, Comstock GW, Alberg AJ. A prospective
         cohort study of rectal cancer risk in relation to active cigarette smoking and passive
         smoke exposure. Ann Epidemiol. 2008;18(1):28-35.
68.      De Stefani E, Boffetta P, Oreggia F, Ronco A, Kogevinas M, Mendilaharsu M.
         Occupation and the risk of laryngeal cancer in Uruguay. Am J Ind Med. 1998;33(6):537-
         542.
69.      Muscat JE, Wynder EL. Tobacco, alcohol, asbestos, and occupational risk factors for
         laryngeal cancer. Cancer. 1992;69(9):2244-2251.
70.      Menvielle G, Fayosse A, Radoi L, et al. The joint effect of asbestos exposure, tobacco
         smoking and alcohol drinking on laryngeal cancer risk: evidence from the French
         population-based case-control study, ICARE. Occup Environ Med. 2016;73(1):28-33.
71.      Swiatkowska B, Szubert Z, Sobala W, Szeszenia-Dabrowska N. Predictors of lung cancer
         among former asbestos-exposed workers. Lung Cancer. 2015;89(3):243-248.
   Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 16 of 43




                                Documents Considered/Provided

Please also see expert report for additional documents that are cited.

MEDICAL RECORDS
    Alpine Medical Center
    Big Bend regional Medical Center
    Midland Memorial Hospital
    Marfa County Clinic
    Death Certificate
    DX Laboratory Path Report
    Courtney Crim, MD Report


DEPOSITIONS
    Rito Ortega
    Daniel Rodriguez
    Diana Rodriguez
    Jose Rodriguez
    Rosa Maria Rodriguez

OTHER
    Richard Miller Report
    Discovery Responses


SCIENTIFIC ARTICLES
ACS 2019. Colorectal Cancer Facts & Figures 2017-2019. The American Cancer Society, Inc.,
Atlanta, GA, 2017.

Aghilinejad M, Kabir-Mokamelkhah E, Imanizade Z, et al. Occupational class groups as a risk
factor for gastrointestinal cancer: a case-control study. Int J Occup Environ Med, 8:21-31, 2017.

Arbman G, Axelson O, Fredriksson M, et al. Do occupational factors influence the risk of colon
and rectal cancer in different ways? Cancer, 72(9):2543-2549, 1993.

Berry G, Newhouse ML, Wagner JC. Mortality from all cancers of asbestos factory workers in
east London, 1933-80. Occup Environ Med, 57:782-785, 2000.

Bond JH. Polyp guideline: diagnosis, treatment, and surveillance for patients with colorectal
polyps. Practice Parameters Committee of the American College of Gastroenterology. Am J
Gastroenterol, 95:3053-3063, 2000.

Botta M, Magnani C, Terracini B, et al. Mortality from respiratory and digestive cancers among
asbestos cement workers in Italy. Cancer Detection Prevention, 15(6):445–447, 1991.
   Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 17 of 43




Boulanger M, Morlais F, Bouvier V, et al. Digestive cancers and occupational asbestos exposure:
incidence study in a cohort of asbestos plant workers. Occup Environ Med. 2015;72(11):792-
797. doi:10.1136/oemed-2015-102871

Chin J-Y, Batterman SA, Northrop WF, et al. Gaseous and particulate emissions from diesel
engines at idle and under load: comparison of biodiesel blend and ultralow sulfur diesel fuels.
Energy Fuels, 26(11):6737–6748, 2012.

Ehrlich A Gordon RE, Dikman SH. Carcinoma of the colon in asbestos-exposed workers: analysis
of asbestos content in colon tissue. Am J Ind Med, 19(5):629-936, 1991.

Fang R, Le N, Band P. Identification of occupational cancer risks in British Columbia, Canada: a
population-based case-control study on 1,155 cases of colon cancer. Int J Environ Res Public
Health, 8:3821-3843, 2011.

Fredriksson M, Bengtsson NO, Hardell L, et al. Colon cancer, physical activity, and occupational
exposures. A case-control study. Cancer, 63(9):1838-1842, May 1, 1989.

Gerhardsson de Verdier M, Plato N, Steineck G, et al. Occupational exposures and cancer of the
colon and rectum. Am J Ind Med, 22:291-303, 1992.

Goldberg MS, Parent M-E, Siemiatycki J, et al. A case-control study of the relationship between
the risk of colon cancer in men and exposures to occupational agents. Am J Ind Med, 39:531-546,
2001.

Huang Q, Lan YJ. Colorectal cancer and asbestos exposure-an overview. Ind Health.
2020;58(3):200-211. doi:10.2486/indhealth.2018-0271

IARC 2012. International Agency for Research on Cancer. IARC Monographs on the Evaluation
of the Carcinogenic Risks to Humans. Arsenic, Metals, Fibres, and Dusts, Vol 100C, A Review of
Human Carcinogens. International Agency for Research on Cancer, Lyon, France, 2012.

IARC 2014. International Agency for Research on Cancer. IARC Monographs on the Evaluation
of the Carcinogenic Risks to Humans. Diesel and Gasoline Engine Exhaust and Some Nitroarenes,
Vol 105. International Agency for Research on Cancer, Lyon, France, 2014.

Jackobsson K, Mikoczy Z, Skerfving S. Deaths from tumours among workers grinding stainless
steel: a follow up. Occup Environ Med, 54:825-829, 1997.

Jeong C-H, Traub A, Evans GJ. Exposure to ultrafine particles and black carbon in diesel-
powered-powered commuter trains. Atmos Environ, 155:46-52, 2017.
Kachuri L, Villeneuve PJ, Parent M-E, et al. Workplace exposure to diesel and gasoline engine
exhausts and the risk of colorectal cancer in Canadian men. Environ Health, e-pub,15:4, pages 1-
12, 2016.
   Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 18 of 43




Korda RJ, Clements MS, Armstrong BK, et al. Risk of cancer associated with residential exposure
to asbestos insulation: a whole-population study. Lancet Pub Health, 2(11):e-522-e528, 2017.

Lee S-H. Association between exposure to environmental tobacco smoke at the workplace and
risk for developing a colorectal adenoma: a cross-sectional study. Coloproctology, 32:52-57,
2016.

Levin JS, Ahnen DJ. Clinical practice. Adenomatous polyps of the colon. N Engl J Med,
355:2551-2557, 2006.

Liang F, Lu M, Liu Z, et al. The organic composition of diesel particulate matter, diesel fuel and
engine oil of a non-road diesel generator. J Environ Monit, 7:983-988, 2005.

Muzyka V, Veimer S, Shmidt N. Particle-bound benzene from diesel engine exhaust. Scand J
Work Environ Health, 24(6):481-185, 1998.

NCI 2019. Cancer Stat Facts: Colorectal Cancer. Surveillance, Epidemiology, and End Results
Proram, National Cancer Institute, Rockville, MD, 2019.

Newhouse ML, Berry G, Wagner JC. Mortality of factory workers in east London 1933-80. Br J
Ind Med, 42:4-11, 1985.

Oddone E, Modonesi C, Gatta G. Occupational exposures and colorectal cancers: a qualitative
overview of epidemiological evidence. Word J Gatroenterol, 35:12,431-12444, 2014.

Offermans NSM, Vermeulen R, Burdorf A, et al. Occupational asbestos exposure and risk of
esophageal, gastric and colorectal cancer in the prospective Netherlands Cohort Study. Int J
Cancer, 135:1970-1977, 2014.

Peppone LJ, Reid ME, Moysich KB, et al. The effect of secondhand smoke exposure on the
association between active cigarette smoking and colorectal cancer. Cancer Causes Control,
21:1247-1255, 2010.

Peto J, Doll R, Hermon C, Binns W, et al. Relationship of mortality to measures of environmental
asbestos pollution in an asbestos textile factory. Ann Occup Hyg, 29(3):305–355, 1985.

Pickhardt PJ, Kim DH, Pooler BD, et al. Assessment of volumetric growth rates of small colorectal
polyps with CT colonography: a longitudinal study of natural history. Lancet Oncol, 14:711-720,
2013.

Pira E, Pelucchi C, Buffoni L, et al. Cancer mortality in a cohort of asbestos textile workers. Br
J Cancer, 92(3):580–586, 2005.

Risio M. The natural history of adenomas. Best Pract Res Clin Gastroenterol, 24: 271-280, 2010.

Schatzkin A, Freedman LS, Dawsey SM, et al. Interpreting precursor studies: what polyp trials
tell us about large-bowel cancer. J Natl Cancer Inst, 86:1053-1057, 1994.
   Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 19 of 43




Selikoff IJ, Churg J, Hammond EC. Asbestos exposure and neoplasia. JAMA, 188:22-26, 1964.

Selkoff IJ, Hammond EC, Seidman H. Mortality experience of insulation workers in the United
States and Canada, 1943-1976. Ann New York Sci, 330:91-116, 1979.

Shrenk HH, Berger LB. Composition of diesel engine exhaust gas. Am J Pub Health, 31(7):669-
681, 1941.

Siemiatycki J, Gerin M, Stewart P, et al. Associations between several sites of cancer and ten
types of exhaust and combustion products. Scand J Work Environ Health, 14:79-90, 1988.

Slattery ML, Edwards S, Curtin K, et al. Associations between smoking, passive smoking, GSTM-
1, NAT-2, and rectal cancer. Cancer Epidemiol Biomarkers Prev, 12:882-889, 2003.

Stewart SL, Wike JM, Kato I, Lewis DR, Michaud F. A population-based study of colorectal
cancer histology in the United States,1998-2001. Cancer,107:1128-1141, 2006.

Stryker SJ, Wolff BG, Culp CE, Libbe SD, Ilstrup DM, MacCarty RL. Natural history of untreated
colonic polyps. Gastroenterology, 93:1009-1013, 1987.

Svensson BG, Nise G, Englander V, et al., Deaths and tumours among rotogravure printers
exposed to toluene. Br J Ind Med, 47:372-379, 1990.
Wang X, Yano E, Lin S, et al. Cancer mortality in Chinese chrysotile asbestos miners: exposure-
response relationships. PLoS One. 2013;8(8):e71899. Published 2013 Aug 21.
doi:10.1371/journal.pone.0071899

Winawer SJ, Zauber AG. The advanced adenoma as the primary target of screening.
Gastrointestinal Clin N Am, 12:1-9, 2002.
        Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 20 of 43


                    DANIEL VIRGIL THOMAS CATENACCI, M.D.                     February, 2019


PERSONAL
Office Address:
5841 S. Maryland Ave MC2115                 Place of Birth: Sarnia, Ontario, Canada
Chicago, IL, 60637                          Citizenship: Canadian, U.S. Permanent Resident
Office (773) 702-7596                       E-mail:        dcatenac@medicine.bsd.uchicago.edu

EDUCATION:

1995-1999       Honors Bachelor of Science, BSc. University of Waterloo, Waterloo, Ontario, Canada.
1999-2003       Doctor of Medicine, MD. Wayne State University, Detroit, Michigan.
2011-2014       Master of Science in Health Studies, MSc University of Chicago, Chicago, Illinois.
                 Biostatistics, Clinical & Translational Investigation.

POSTDOCTORAL TRAINING:

2003-2006       Internal Medicine Intern/Resident
                UCLA Medical Center, Los Angeles, California

2006-2007      Clinical Fellow, Medical Oncology/Hematology
               University of Chicago Medical Center, Chicago, Illinois.
2007-2010      GI Translational Research Fellow, Digestive Malignancies Laboratory
               PI: Ravi Salgia. University of Chicago Medical Center, Chicago, Illinois.

POSTDOCTORAL EDUCATIONAL WORKSHOPS:

2007            AACR “Molecular Biology in Clinical Oncology” Workshop
                Given Institute of the University of Colorado, Aspen, Colorado. July 1-7
2007-2008       Clinical Research Training Program,
                Essentials of Patient Oriented Research (EPOR I)
                University of Chicago Medical Center, Chicago, Ilinois. Fall & Winter
2008            Summer Workshops in Molecular Biology, New England Biolabs
                Smith College, Clark Science Center, Northampton, MA. July 6-19.
2008            ECCO-AACR-ASCO “Methods in Clinical Cancer Research”
                Flims, Switzerland, June 21-27.
2017            AAI “Advanced Course in Immunology” Boston, MA. July 23-28.

ACADEMIC APPOINTMENTS

2010-2012       Instructor, Department of Medicine, Section of Hematology/Oncology, University of Chicago, IL
2010-           Member, Comprehensive Cancer Research Center, University of Chicago, IL
2012-2018       Assistant Professor, Department of Medicine, Hematology/Oncology, University of Chicago, IL
2016-2018       Associate Director, Gastrointestinal Oncology Program
2018-           Director, Interdisciplinary Gastrointestinal Oncology Program
2018-           Assistant Director, Translational Research, Comprehensive Cancer Center
2019-           Associate Professor, Department of Medicine, Hematology/Oncology, University of Chicago, IL

HOSPITAL APPOINTMENTS
2010-           Attending Physician. University of Chicago Medical Center, Chicago, IL.
LICENSURE AND CERTIFICATION:
Licensed to practice medicine:
05/2005-2009        California: #A91242
07/2006-            Illinois:   #036-115556
American Board of Internal Medicine:
        Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 21 of 43
Daniel Catenacci, M.D.

2006-2016     Internal Medicine
2009-2019     Medical Oncology (Hematology: board eligible)
PROFESSIONAL MEMBERSHIPS and ACTIVITIES:
1999-2003        American Medical Association
2003-2004        American College of Physicians
2002-            The Pharos, Alpha Omega Alpha AΩA quarterly
2005-            Medical Council of Canada
2006-            American Society of Clinical Oncology, Associate Member
2006-            American Society of Hematology, Associate Member
2007-            American Association for Cancer Research, Associate Member
2010-            Associate Investigator Pharmacogenomics and Experimental Therapeutics
2010-            University of Chicago Comprehensive Cancer Center Member
2013-            American Gastroenterological Association, Associate Member
2015-            Overseas Fellow of the Royal Society of Medicine, United Kingdom
HONORS AND AWARDS:
1995-1999 University of Waterloo, Waterloo, Ontario, Canada, (Undergraduate):
        Dean’s Honors List, Undergraduate Year I to Year IV.
        Nominated for the Governor General’s Silver Medal and Alumni Gold Medal for highest academic
          standing in Faculty of Science, 1999
        Recipient of Sony of Canada Science Scholarship for highest academic standing, Faculty of
          Science, University of Waterloo, 1998
1999-2003 Wayne State University School of Medicine, Michigan (Medical School),:
        Honors with Highest Distinction (Summa Cum Laude), Years I to IV.
        Alpha Omega Alpha AΩA Honor Medical Society, Inducted Yr II, 2001
1999-2003 Harvard Medical School/Harvard Institute of Medicine (Medical School):
        William F. von Liebig Summer Research Fellowship, Summer, 2000
2003-2006 UCLA Medical Center (Residency):
        Distinguished Teacher Award for UCLA Interns and Medical Students,      2004-2006
2006-2010 University of Chicago Medical Center (Fellowship):
        ASCO 2009 Young Investigator Award (YIA), 07/2009-06/2010.
        Amgen Hematology & Oncology Fellowship Grant Support Program, 04/2008-03/2009
2010-2012   University of Chicago Medical Center (Instructor):
           Cancer Research Foundation Young Investigator Award (CRF YIA).         10/2010-09/2011.
           K-12 Scholar. Paul Calabresi Career Development in Clinical Oncology. 10/2010-09/2013.
           NCI/CTEP Career Development LOI Awarded – A Randomized Discontinuation Trial of OSI-906 in
            metastatic Colorectal Cancer After Two or More Lines of Prior Therapy 10/29/2010.
2012-2018   University of Chicago Medical Center (Assistant Professor):
           ALLIANCE for Clinical Trials in Oncology Foundation Young Investigator Award 07/2012-06/2013
           Esophago-Gastric NCI Task Force, ALLIANCE Junior Member (06/2012-present)
           Best Abstract and Oral Presentation at the 5th Annual WIN (Worldwide Innovative Networking in
            Personalized Cancer Medicine) Symposium. July 7-10, 2013. Paris, France.
                o Towards personalized treatment for gastroesophageal adenocarcinoma: strategies to
                    address inter- and intra- patient tumor heterogeneity: PANGEA
           Best Abstract Translational Research Faculty Category Annual Janet Rowley Research Day
            University of Chicago, March 4, 2014 PANGEA Clinical trial Design and Pilot results.
           K23 Scholar Awarded 9/2014-8/2017.
           Named on the “Chicago’s Top Cancer Doctors’ List. December, 2016
           Tree of Life Medical Award. Debbie’s Dream Foundation for Stomach Cancer. April, 2018
2019-       University of Chicago Medical Center (Associate Professor):

CLINICAL
I am an adult Medical Oncologist with sub-specialization in Gastrointestinal Cancers, with focus on upper GI
cancers, and special interest in Esophagogastric adenocarcinoma and Cholangiocarcinoma/Gallbladder cancer.

                                                     2
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 22 of 43
Daniel Catenacci, M.D.

2010- GI Oncology Clinic (1 day/week, 12 months/year, 30% effort)
2010- Inpatient Service - Chemotherapy service, Housestaff Supportive Oncology (4 weeks/year, 10% effort)
SCHOLARSHIP:
BIBLIOGRAPHY:
Peer Reviewed Articles:

    Original Articles

1. Zhang W, Catenacci DVT, Duan S, Ratain MJ. A Survey of the Population Genetic Variation in the Human
   Kinome. J of Hum Genet. Aug;54(8):488-92. 2009. PMID 19644514.
2. Catenacci DVT, Cervantes G, Yala S, Nelson EA, El-Hassani E, Kanteti R, El Dinali M, Hasina R,
   Brägelmann J, Seiwert T, Sanicola M, Henderson L, Grushko T, Olopade O, Karrison T, Bang YJ, Kim WH,
   Tretiakova M, Vokes EE, Frank DA, Kindler HL, Huet H, Salgia R. RON (MST1R) is a novel prognostic
   marker and therapeutic target for gastroesophageal adenocarcinoma. Cancer Biol Ther. 12:1, 1-38, July 1,
   2011. PMID 21543897. Featured Article.
3. Catenacci DVT, Henderson L, Xiao SY, Priti Hegde, Premal Patel, Robert L. Yauch, Peterson A, Salgia R.
   Durable complete response of gastric cancer with anti-MET therapy followed by resistance at recurrence.
   Cancer Discov. 2011 Dec 1;1(7):573-579.PMID: 22389872.
4. Kanteti R, Krishnaswamy S, Catenacci DVT, Cervantes G, Henderson L, Tan Y, El-Hassani E, Husain AN,
   Tretiakova M, Huet R, Salgia R. Differential Expression of RON in Small and Non–Small Cell Lung Cancers.
   Epub May24 Genes Chromosomes & Cancer 2012. PMID 22585712.
5. Shah MA, Wainberg ZA, Catenacci DVT, Hochster HS, Ford J, Kunz P, Lee FC, Kallender H, Cecchi F,
   Rabe DC, Keer H, Martin AM, Liu Y, Gagnon R, Bonate P, Liu L, Gilmer T, Bottaro DP. Phase II Study
   Evaluating 2 Dosing Schedules of Oral Foretinib (GSK1363089) in patients with Advanced or Metastatic
   Gastric Cancer. PLoS One. 2013;8(3):e54014. PMID:23516391

6. Geynisman DM, Zha Y, Kunnavakkam R, Aklilu D, Catenacci DVT, Polite BN, Rosenbaum A,
   Namakydoust A, Karrison T, Gajewski TF, Kindler HL. A randomized pilot phase I study of modified
   Carcinoembryonic antigen (CEA) peptide (CAP1-6D)/Montanide/GM-CSF-vaccine (CEA-vac) in patients
   (pts) with pancreatic adenocarcinoma (PC). Journal for ImmunoTherapy of Cancer 2013, 1:8. PMID pending
7. Ross JS, Wang K, Gay L, Al-Rohil R, Rand JV, Jones DM, Lee H, Sheehan CE, Otto GA, Palmer G,
   Yelensky R, Lipson D, Morosini D, Hawryluk M, Catenacci DVT, Miller VA, C Chaitanya, Stephens PJ.New
   routes to targeted therapy of intrahepatic cholangiocarcinomas revealed by Next Generation Sequencing.
   Oncologist 2014 Feb 21. PMID 24563076.

8. Salgia R, Patel P, Bothos J, Yu W, Bai S, Catenacci DVT, Peterson A, Ratain M, Polite B, Mehnert J, Moss
   R. Phase I dose-escalation study of onartuzumab as a single agent and in combination with bevacizumab in
   patients with advanced solid malignancies. Clin Cancer Res. 2014 Feb 27. PMID:24493831.
9. Catenacci DVT, Liao WL, Thyparambil S, Henderson L, , Peng Xu, Rambo B, L Zhao, Hart J, Xiao SY,
   Bengali K, Uzzell J, Dafler M, Krizman D, Cecchi F, Bottaro D, T Karrison, Veenstra TD, Hembrough T,
   Burrows J. Absolute Quantitation of c-Met using Mass Spectrometry for Clinical Application: Assay
   Precision, Stability, and Correlation with MET gene amplification in FFPE Tumor Tissue. PLoS One. 2014
   Jul 1;9(7):e100586. PMID:24983965.
10. Catenacci DVT, Amico A, Nielsen S, Geynisman D, Carey GB, Gulden C, Fackenthal J, Kindler HK,
    Olopade F. Tumor Genome Includes Germline Genome - Are We Ready For Surprises? International
    Journal of Cancer 2014 August 2014. PMID 25123297.
11. Catenacci DVT. Next-generation clinical trials: Novel strategies to address the challenge of tumor molecular
    heterogeneity. For: Molecular Oncology Special Edition on “Innovative clinical trials for development of
    personalized cancer medicine”. Molecular Oncology October, 2014. PMID 25557400
12. Ali SM, Sanford EM, Klempner SJ, Rubinson DA, Wang K, Palma NA, Chmielecki J, Yelensky R, Palmer
    GA, Morosini D, Lipson D, Catenacci DVT, Braiteh F, Erlich R, Stephens PJ, Ross JS, Ou SH, Miller VA.
    Prospective Comprehensive Genomic Profiling of Advanced Gastric Carcinoma Cases Reveals Frequent
    Clinically Relevant Genomic Alterations and New Routes for Targeted Therapies. Oncologist. 2015 Apr 16.
    PMID 25882375

                                                       3
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 23 of 43
Daniel Catenacci, M.D.


13. Catenacci DVT, Chapman CG, Xu P, Koons A, Konda V, Siddiqui U, Waxman I. Acquisition of Portal Vein
    Circulating Tumor Cells in Pancreatobiliary Cancers by EUS Guided Portal Vein Sampling.
    Gastroenterology doi: 10.1053/j.gastro.2015.08.050. [Epub ahead of print] PMID: 26341722

14. Ko AH, LoConte N, Tempero MA, Walker EJ, Kelley RK, Hough S, Chang WC, Vannier MW, Catenacci DV,
    Venook AP, Kindler HL. A phase I study of FOLFIRINOX plus IPI-926, a hedgehog pathway inhibitor, for
    advanced pancreatic adenocarcinoma. Pancreas 2015 Sep 18 [Epub ahead of print]. PMID: 26390428

15. Catenacci DVT, Bahary N, Edelman M, Nattam S, Brockstein B, Sparano J, Kozloff M, Cohen D, Stiff P,
    Sleckman B, Thomas S, Lenz H, Henderson L, Vannier M, Karrison T, Stadler WM, Kindler HL. Final
    Analysis of a Phase Ib/Randomized Phase 2 Trial of Gemcitabine plus Placebo or Vismododib (GDC-0449),
    a Hedgehog Pathway Inhibitor, in Patients with Metastatic Pancreatic Cancer. J Clin Oncol 2015 2015 Nov
    2. [Epub ahead of print]. PMID: 26527777

16. Ling S, Hu Z, Yang Z, Yang F, Li Y, Chen K, Dong L, Cao L, Tao Y, Hao L, Gong Q, Wu D, Li W, Zhao W,
    Tian X, Hao C, Hungate EA, Catenacci DVT, Li WH, Hudson RR, Lu X, Wu C. Extreme genetic diversity
    in a single tumor points to prevalence of non-Darwinian evolution. PNAS 2015 Nov 12 [Epub ahead of print].
    PMID 26561581

17. Catenacci DVT, Liao WL, Zhao L, Whicomb E, , Henderson L, O’Day E, Peng Xu, Thyparambil S, Bengali
    K, Uzzell J, Darfler M, Krizman D, Cecchi F, Blackler A, YJ Bang, Hart J, Xiao SY, Lee SM, Burrows J,
    Hembrough T. Quantification of HER2 from FFPE gastroesophageal adenocarcinoma tissues using mass
    spectrometry for clinical application. Gastric Cancer Nov 18 2015. [Epub ahead of print]. PMID 26581548
18. Coveler A, Ko A, Catenacci DVT, Von Hoff D, Becerra C, Whiting NC, Yang J, Wolpin B. A Phase I Clinical
    Trial of ASG-5ME, A Novel Drug-Antibody Conjugate, In Patients With Advanced Pancreatic and Gastric
    Cancers. [Epub ahead of print]. Invest New Drugs 2016. PMID 26994014

19. Sellappan S, Blackler A, Liao WL, O’Day E, Xu P, Thyparambil S, Cecchi F, Hembrough T, Catenacci DVT.
    Therapeutically induced changes in HER2, HER3, and EGFR protein expression for treatment guidance.
    JNCCN May 2016. 27160229

20. K Muro, H C ChungA, V Shankaran, R Geva, DVT Catenacci, S Gupta, JP Eder, T Golan, D Le, B
    Burtness, EC Dees, C Lin, K Pathiraja, J Lunceford, M Koshiji, YJ Bang. Pembrolizumab for patients with
    PD-L1-positive advanced gastric cancer (KEYNOTE-012): a multicentre, open-label, phase 1b trial. Lancet
    Oncol May 2016. 27157491

21. An E, Ock CY, Kim TY, Lee KH, Han SW, Im SA, Kim TY, Liao WL, Cecchi F, Blackler A, Thyparambil S,
    Kim WH, Burrows J, Hembrough T, Catenacci D, Oh DY, Bang YJ. Quantitative proteomic analysis of
    HER2 expression in the selection of gastric cancer patients for trastuzumab treatment. Annals of Oncology
    2016 Sep 29. pii: mdw442. PMID: 27687309

22. Guo W, Ji Y, Catenacci DVT. A Subgroup Cluster Based Bayesian Adaptive Design for Precision Medicine.
    Biometrics 2016 Oct 24. doi: 10.1111/biom.12613.PMID:27775814

23. Javle MM, Bekaii-Saab T, Jain A, Wang Y, Kelley RK, Wang K, Kang HC, Catenacci D, Ali S, Krishnan S,
    Ahn D, Bocobo AG, Zuo M, Kaseb A, Miller V, Stephens PJ, Meric-Bernstam F, Shroff R, Ross J. Biliary
    cancer: Utility of next-generation sequencing for clinical management. Cancer. 2016 Sep 13. doi:
    10.1002/cncr.30254. PMID: 27622582

24. Kindler HL, Gangadhar T, Karrison T, Hochster H, Moore M, Micetich K, Sun W, Catenacci DVT, Stadler
    WM, Vokes EE. Final analysis of a randomized phase II trial of bevacizumab and gemcitabine plus
    cetuximab or erlotinib in patients with advanced pancreatic cancer. J Clin Oncol. 2008 May
    20;26(15_suppl):4502. PMID: 27949226

25. Catenacci DVT, Ang A, Shen J, Liao WL, Oliner KS, Loberg R, Rendak R, Xu P, Cecchi F, Burrows J,
    Hembrough T, Ruzzo A, Graziano F. MET Tyrosine Kinase Receptor Expression and Amplification as

                                                      4
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 24 of 43
Daniel Catenacci, M.D.

    Prognostic Biomarkers of Survival in Gastroesophageal Adenocarcinoma. Epub Cancer 2016. PMID:
    27926778

26. Bendell JC, Hochster H, Hart LL, Firdaus I, Mace JR, McFarlane JJ, Kozloff M, Catenacci DVT, Hsu JJ,
    Hack SP, Shames D, Phan SC, Cohn AL. Efficacy and safety results from a phase II randomised trial
    (GO27827) of first-line FOLFOX plus bevacizumab with or without onartuzumab in patients with metastatic
    colorectal cancer (mCRC). epub The Oncologist. PMID: 28209746

27. Marsh RD, Talamonti MS, Baker MS, Posner M, Roggin K, Matthews J, Catenacci D, Kozloff M, Polite B,
    Britto M, Wang C, Kindler H. Primary Systemic Therapy in Resectable Pancreatic Ductal Adenocarcinoma
    Using mFOLFIRINOX: a Pilot Study. J Surg Onc 2017. PMID:29044544

28. Catenacci DVT, Tebbutt NC, Davidenko I, Murad AM, Al-Batran S, Ilson DH, Tjulandin S, Gotovkin E,
    Karaszewska B, Bondarenko I, Tejani M, Udrea AA, Baker N, Oliner KS, Zhang Y, Hoang T, Sidhu R,
    Cunningham D. Phase 3, Randomized, Double-blind, Multicenter, Placebo-controlled Trial of Rilotumumab
    Plus Epirubicin, Cisplatin, and Capecitabine as First-line Therapy in Patients with Advanced MET-positive
    Gastric or Gastroesophageal Junction Cancer: RILOMET-1 Study. Lancet Oncol 2017 Epub 9/25/17. PMID:
    28958504
29. Pectasides E, Stachler MD, Dersk S, Lui Y, Maron S, Islam M, Alpert L, Kwak H, Kindler HL, Polite BP,
    Sharma MR, Allen K, O’Day E, Lomnicki S, Maranto M, Kanteti R, Fitzpatrick C, Weber C, Setia N, Xiao SY,
    Hart J, Nagy RJ, Kim KM, Choi MG, Min BH, Nason KS, O’Keefe L, Watanabe M, Baba H, Lanman R,
    Agonston T, Oh DJ, Dunford A, Thorner AR, Ducar MD, Wollison BM, Coleman HA, Ji Y, Posner M, Roggin
    K, Turaga K, Chang P, Hogarth K, Siddiqui U, Gelrud A, Ha G, Freeman SS, Rhoades J, Reed S, Gydush
    G, Rotem D, Davison J, Imamura Y, Adalasteinsson, Lee J, Bass AJ*, Catenacci DVT*. Genomic
    Heterogeneity as a Barrier to Precision Medicine in Gastroesophageal Adenocarcinoma. Epub ahead of
    print Oct 4 Cancer Discovery 2017. PMID 28978556

30. Fuchs CS, Doi T, Jang RW, Muro K, Satoh T, Machado M, Sun W, Jalal SI, Shah M, Metges JP, Garrido M,
    Golan T, Mandala M, Wainberg ZA, Catenacci DV, Ohtsu A, Shitara K, Geva R, Bleeker J, Ko AH, Ku G,
    Philip P, Enzinger P, Bang YJ, Levitan D, Wang J, Koshiji M, Dalal R, Yoon HH. Efficacy and Safety of
    Pembrolizumab Monotherapy in Patients with Previously Treated Advanced Gastric and Gastro-
    oesophageal Junction Cancer: Results from KEYNOTE-059. Epub ahead of print Mar 15 JAMA Oncology
    2018. PMID 29543932
31. Maron S, Alpert L, Kwak HA, Lomnicki S, Chase L, Xu D, O’Day E, Nagy RJ, Lanman RB, Cecchi F,
    Hembrough T, Hart J, Xiao SY, Setia N, Catenacci DVT. Targeted therapies for targeted populations: anti-
    EGFR therapy for EGFR amplified gastroesophageal adenocarcinoma. Epub ahead of print Feb 15 Cancer
    Discovery 2018.PMID 29449271
32. Lyu J, Ji Y, Zhao N, Catenacci DVT. AAA: Triple-adaptive Bayesian designs for the identification of optimal
    dose combinations in dual-agent dose-finding trials. JRSS 2018.
33. Dahdaleh F, Sherman SK, Poli E, Vigneswaran J, Polite BN, Sharma MR, Catenacci DV, Maron SB,
    Turaga KK. Obstruction predicts worse long-term outcomes in Stage III colon cancer: a secondary analysis
    of the N0147 trial. Surgery 2018 PMID 30297240.
34. Wong GS, Zhou J, Xu D, Xu X, Liu JB, Dulak A, Schumacher JP, Wu Z, Rustgi AK, Wong KK, Diehl A, Xu
    P, O’Day E, Rendak R, Henderson L, Liao WL, Cecchi F, Hembrough T, Schmidt O, Jensen K, Manning
    BD, Fershetein S, Mertins P, Carr SA, Beroukhim R, Nakamura K, Baba H, Imamura Y, Catenacci DVT*,
    Bass AJ*. Amplification of wild-type KRAS drives intrinsic adaptive resistance to MEK inhibition in
    gastroesophageal cancer. Nature Medicine 2018. PMID 29808010.
35. Klempner SJ, Maron SB, Chase L, Lomnicki S, Waiburg ZA, Catenacci DVT. Initial Report of the Clinical
    Activity of Second Line FOLFIRI in Combination with Ramucirumab in Advanced Gastroesophageal
    Adenocarcinoma: A Multi-Institutional Retrospective Analysis. The Oncologist 2018. PMID 30470690.
36. Hong DS, LoRusso P, Hamid O, Janku F, Kittaneh M, Catenacci DVT, Chan E, Bekaii-Saab T, Gadgeel
    SM, Loberg RD, Amore B, Hwang Y, Tang R, Ngarmchamnanrith G, Kwak EL. Phase I Study of AMG337, a
    Highly Selective Small Molecule MET Inhibitor, in Patients With Advanced Solid Tumors. CCR 2018. PMID
    30425090


                                                       5
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 25 of 43
Daniel Catenacci, M.D.

37. Sharma M, Joshi SS, Karrison TG, Allen K, Suh G, Phillips B, Marsh RD, Kozloff M, Polite, BP, Catenacci
    DVT, Kindler H. A UGT1A1 genotype-guided dosing study of modified FOLFIRINOX in previously untreated
    patients with advanced gastrointestinal malignancies. Cancer 2019. PMID 30645764
38. Bang YJ, Muro K, Catenacci DVT, Garrido M, Koshiji M, Dalal R, Wainburg Z, Fuchs C, Kang Y.
    Pembrolizumab For the First-Line Treatment of Patients With Advanced Gastric or Gastroesophageal
    Junction Adenocarcinoma: Results From Cohorts 2 and 3 of the KEYNOTE-059 Study. In press Gastric
    Cancer 2018.

    Editorials/Commentaries:

39. Khoury J, Catenacci DVT. Next-generation companion diganostics: Promises, Challenges, and Solutions.
    Archives of Pathology & Laboratory Medicine Aug 28 2014. PMID 25166874.

40. Catenacci DVT. The Expansion Platform Type II Design: Testing a Treatment Strategy. Epub Sept 8 2015
    Lancet Oncology. 26342235

41. Zhang SQ, Catenacci DVT. How can next-generation diagnostics aid pancreatic adenocarcinoma
    treatment? Future Oncology Mar 2016. 26831761

42. Elimova E, Janjigian Y, Mulcahy M, Catenacci DV, Blum MA, Almhanna K, Hecht JR, Ajani J. It is Time to
    Stop Using Epirubicin to Treat Any Gastroesophageal Adenocarcinoma Patient. JCO 2016 PMID 28129519

43. Catenacci DVT. When inhibitor ‘MET’ biomarker: Post-mortem or initium novum? JCO PO 2018 in press.

44. Klempner SJ, Catenacci DVT. Variety is the Spice of Life, But Maybe Not in Gastroesophageal
    Adenocarcinomas. Cancer Discovery 2019 PMID 30737213.

45. Rajagopal P, Catenacci DV, Olopade OO. The time for mainstreaming germline testing for breast cancer
    patients is now. J Clin Oncol 2019 In press

    Reviews:
46. Catenacci DVT, Schiller GJ. Myelodysplastic Syndromes: A Comprehensive Review. Blood Reviews Nov
    2005; 19(6):301-319. PMID: 15885860 **Top 20 cited in Blood Reviews towards the 2007 impact factor.

47. Catenacci DVT, Kozloff M, Kindler HL, Polite B. Personalized Colon Cancer Care in 2010. Semin Oncol.
    2011 Apr;38(2):284-308. PMID:21421118

48. Stricker T, Catenacci DVT, Seiwert TY. Molecular profiling of cancer – the future of personalized cancer
    medicine. A primer on cancer biology and the tools necessary to bring molecular testing to the clinic. Semin
    Oncol. 2011 Apr;38(2):173-185. PMID: 21421108

49. Geynisman DM, Catenacci DVT. Toward Personalized Treatment of Advanced Biliary Tract Cancers.
    Discov Med. 2012 Jul;14(74):41-57. PMID: 22846202.

50. Sehdev A, Catenacci DVT. Perioperative Therapy for Locally Advanced Gastroesophageal Cancer:
    Current Controversies and Consensus of Care. Journal of Hematology & Oncology. Sept 2013, 6:66. PMID:
    24010946

51. Sehdev A, Catenacci DVT. Gastroesophageal Cancer: Focus on Epidemiology, Classification and Staging.
    Discov Med, September 2013 16(87):103-111. PMID: 23998446.

52. Maron S, Catenacci DVT. Update on Gastroesophageal Adenocarcinoma Targeted Therapies. In Press
    Hematol Oncol Clin North Am. Maron SB, Catenacci DVT. Novel Targeted Therapies for Esophagogastric
    Cancer. Epub Surg Oncol Clin N Am 2017. PMID: 28279470.

53. Maron SB, Catenacci DVT. Update on Gastroesophageal Adenocarcinoma Targeted Therapies. Epub


                                                       6
          Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 26 of 43
   Daniel Catenacci, M.D.

       Hematol Oncol Clin North Am 2017. PMID: 28501091

   54. Joshi SS, Maron SB, Catenacci DVT. Pembrolizumab for treatment of advanced gastric and
       gastroesophageal junction adenocarcinoma. Nov 2. doi: 10.2217/fon-2017-0436. [Epub ahead of print] 2017
       Future Oncology. PMID: 29094609

   Book Chapters:
   55. Catenacci DVT, Cohen E., Villaflor V. Gastroesophageal Tumors: Principles and Practice. Chapter 33:
       Principles of Multimodality Therapy, pages 229-242. Mar 2009. (Edited by Jobe, Hunter and Thomas).

   56. Catenacci DVT. Cancer Biology Review: A Case-Based Approach. Chapter 4: Cell Surface Receptors and
       Signal Transduction: Principles of Cancer Biology. 2014 (Edited by Stadler and Winters).

   57. Polite BN, Catenacci DVT. ASCO Self Evaluation Program (SEP) 7th edition, Gastrointestinal Malignancies
       Chapter. 2021

Original Articles under revision, submitted or in preparation:

   58. Falchook G, Kurzrock R, Amin H, Fu Siqing, Piha-Paul S, Janku F, Eskandari G, Catenacci DVT, Klevesath
       M, Bruns R, Stammberger U, Johne A, Hong D. First-in-Human Phase I Trial of the Selective c-Met Inhibitor
       Tepotinib in Patients with Advanced Solid Tumors. Manuscript submitted.
   59. Oliwa T, Maron SB, Chase L, Lomnicki S, Catenacci DVT, Furner B. Obtaining knowledge in pathology
       reports through a natural language processing approach with classification, named-entity recognition and
       relation-extraction heuristics. Manuscript submitted.
   60. Maron SB, Lomnicki S, Chase L, Joshi S, Nagy B, Lanman R, Lee J, Catenacci DVT. ‘Circulating tumor
       DNA sequencing of gastroesophageal adenocarcinoma.’ Manuscript submitted.
   61. Parikh AR, He Y, Hong T, Corcoran R, Clark J, Ryan D, Zou L, Ting D, Catenacci DVT, Chao J, Fakih M,
       Klempner SJ, Ross JS, Frampton GM, Miller VA, Ali SM, Schrock AB. Analysis of DNA damage response
       gene alterations and tumor mutational burden across 17,486 tubular GI carcinomas: Implications for
       therapy. Manuscript in preparation.
   62. Catenacci DVT, Chao J, Klempner S, Janjigian Y, Kim R, Liepa A, Kuder C, Chin S, Shah M, Fuchs C. A
       Systematic Review of First and Second Line Randomized Controlled Trials for Advanced Gastroesophageal
       Adenocarcinoma: Towards a Treatment Sequencing Strategy. Manuscript in Preparation
   63. Catenacci DVT, Karrison T, Dignam J, Ji J. Statistical considerations of the ‘Expansion Platform Clincial
       Trial Design Type II’. Manuscript in preparation.
   64. Kanteti R, Maron SB, Tumuluru S, Chase L, Henderson L, Catenacci DVT. Targeted therapies for targeted
       populations: Met inhibition for MET amplified gastroesphageal adenocarcinoma. AMG DN Merck Serono TL
       Manuscript in Preparation




   RESEARCH SUPPORT:
   Current Grant Support:

       R01 5R01CA132897-07: Bayesian Inference for Tumor Heterogeneity with Next Generation Sequencing
       Data from PANGEA. PI Yuan Ji (Biostatistician Northshore/University of Chicago. (2015-2020) (Catenacci
       10%)
       Endoscopic Research Award 2018 (PI Chapman) “Liquid Biopsies of the Portal Vein Using Endoscopic
       Ultrasound for Next Generation Sequencing of circulating tumor DNA for Therapeutic and Prognostic
       Stratification in Pancreatic Cancer.” (2018-2019) ($60,000, 0% effort).
       General Research Fund: 2010-
       Ullman Scholar Award: “Evaluation of intratumoral tumor and immune cell heterogeneity” (7/2018-6-
       /2019 $50,000, 0% effort).
       Live Like Katie Foundation Award: 2013- ($300,000, 10% effort)

                                                          7
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 27 of 43
Daniel Catenacci, M.D.

   Sal Ferrara Fund for PANGEA Award: 2014- ($300,000, 10% effort)
   Castle Foundation Award: 12/31/16-12/31/2020 ($250,000 over 4 years, 15% effort)

Submitted/Planned Submission, Pending Grant Support:

   Submitted: R01: Modelling the Population Health Impact of Cancer Genomic Technologies by Race and
   Ethnicity. PI Fabrice Smieliauskas. (2018-2023, Catenacci effort 5%)
   Submitted: R01: Integration of genomic and phenotypic data for cancer research and clinical support. PI
   Yitan Zhu, Northshore. (2018-2023, Catenacci effort 10%)
   Submitted: R01 PAR-18-654: Race-specific Regulation of Gene Networks. PI Isadore Ragoutsos
   (Jefferson). (2019-2023, Catenacci effort 10%).
   Submitted: Genentech Collaborative Funding: Towards Personalized Immune and Targeted Therapies
   for Gastroesophageal Adenocarcinoma. PI Catenacci ($250,000 over 3 years, 25% effort)
   Submitted: Translational Team Science Award W81XWH-18-PRCRP-TTSA DOD. Characterizing
   genomic evolution and the development of resistance to kinase therapy in gastric adenocarcinoma. PIs
   Catenacci/Bass. (UoC 810K over 4 years; PI Catenacci 20% effort).
   Planned R01: Tumor Molecular and Immunologic Biomarker Heterogeneity in Gastroesophageal
   Adenocarcinoma. PI Catenacci 20% effort Plan 2/5/2018 cycle
   Planned: R01: Targeting Wild-Type Amplified KRAS in Gastroesophageal Adenocarcinoma. PI Catenacci
   20% effort Plan 2/5/2018 cycle

Past Grant Support:
   Amgen Hematology & Oncology Fellowship Grant. “The Role of RON Receptor Tyrosine Kinase in
   Gastroesophageal Cancers” (7/2008-06/2009).
   CTSA-ITM Core Subsidies Fellow Grant. “Immunohistochemical Evaluation of The Role of RON and MET
   Receptor Tyrosine Kinases in Gastroesophageal Cancers” (1/09-06/09).
   R21. “Novel Targeted Therapy in Pancreatic Cancer”. Co-PI Salgia/Kindler (07/2009-06/2011).
   ASCO 2009 Young Investigator Award. “The Role of RON (MST1R) Receptor Tyrosine Kinase in
   Gastroesophageal Cancers as a Therapeutic Target.” (07/09-06/10).
   Cancer Research Foundation Young Investigator Award (CRF YIA). “The Role of RON Tyrosine Kinase
   in Gastroesophageal Cancer”. $75,000 5% effort (1/2011-12-2011).
   American Research and Recovery Act (ARRA) NCI 8418. “GDC-0449 for Pancreas” A Randomized
   phase 2 trial of gemcitabine plus GDC-0449, a Hh pathway inhibitor, in metastatic pancreatic cancer.
       PI Salgia/Kindler. (07/09-06/13). Laboratory Correlates PI Catenacci. $35,000. 0% effort.
   ALLIANCE/CALGB for Clinical Trials in Oncology Foundation YIA 07/2012-06/2013. “Laboratory
   Correlatives Companion Study for CALGB 80101 Evaluating MET, RON, HER2, TOP2A and ERCC1 as
   Biomarkers for Gastroesophageal Adenocarcinoma.” $30,000, 0% effort (07/1/12 – 6/2014)
   K-12. Paul Calabresi Clinical Oncology Career Development K12 Program.“The Role of RON Tyrosine
   Kinase in Gastroesophageal Cancer”. $125,500/yr (10/1/10 – 9/30/13, 75% effort)
   “The role of RON tyrosine kinase in relation to targeted MET inhibition in gastroesophageal cancer.”
   OSI Pharmaceuticals. 04/23/2012 – 04/22/2014 ($140,000, 5% effort)
   OncoPlex Diagnostics Collaborative Funding: OncoPlex Dx Project ID: Work Orders 3,4,6 ($24,500
   each, 2012-2014, 0% effort)
   UCCCC Pilot Precision Medicine Award. “Towards Personalized Treatment of Gastroesophageal
   Adenocarcinoma: A Pilot Trial of PANGEA” 01/01/14-12/31/14 ($35,000, 0% effort )
   Amgen Collaborative Funding: Evaluation of MET expression and gene copy number in
   gastroesophageal tissues. 09/09/2013 – 09/08/2015 ($183,500, 0.5% effort)
   ITM Pilot Award: Exhaustive detection of drug resistance mutations. 9/2015-9/2016 ($35,000, 0% effort). PI
   Chung-I Wu/Catenacci DVT.
   K23. PANGEA–IMBBP Pilot Trial (Personalized Antibodies for GastroEsophageal Adenocarcinoma
   Pilot Trial). 9/11/14-8/31/17 ($156,000/yr, 75% effort).
       PI Daniel Catenacci.
   Genentech Collaborative Funding: Towards Personalized Therapy of Gastroesophageal
   Adenocarcinoma. ($250,000 10/2014-10/2017, 10% effort)
   OncoPlex Diagnostics Collaborative Funding: OncoPlex Dx Project ID: Work Order 7.
   ($140,000/yr) ($280,000 1/14/15-1/13/18, 0% effort)




                                                     8
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 28 of 43
Daniel Catenacci, M.D.




ORAL PRESENTATIONS

Invited Speaking

International Meetings/Conferences

   May 25, 2008. “RON receptor tyrosine kinase: A novel therapeutic target of gastroesophageal
   adenocarcinoma.” Chinese National Genome Center, Shanghai, China.

   May 26, 2008. “RON receptor tyrosine kinase: A novel therapeutic target of gastroesophageal
   adenocarcinoma.” First Peoples’ Hospital, Shanghai, China.

   July 12, 2013 “Towards personalized treatment for gastroesophageal adenocarcinoma: strategies to
   address inter- and intra- patient tumor heterogeneity: PANGEA”. WIN (Worldwide Innovative Networking in
   Personalized Cancer Medicine) 2013 5th Annual Conference. Paris, France. Plenary Session ORAL
   Presentation & Best Abstract Award.
   http://ecancer.org/conference/328-win-symposium-2013/video/2151/strategies-to-address-inter--and-intra--
   patient-tumour-heterogeneity--pangea.php
   http://www.winsymposium.org/abstracts/abstract-publication-2/
   http://www.winsymposium.org/program/program-at-a-glance/presentations-july-12/

   January 15, 2015 “Tumor Board: Management of Challenging Cases of Upper Gastrointestinal Cancers
   (ARS)” Invited Panelist. ASCO GI 2015, San Francisco, CA.

   June 1, 2015 “Meeting Highlights: Gastrointestinal Cancer.” ASCO Trainee & Early-Career Oncologist
   Lounge. ASCO 2015, Chicago IL.

   January 21, 2016 GI ASCO Oral Abstract Session – Discussant. ASCO GI 2016, San Francisco, CA.

   January 21, 2016 “General Session 3: Multimodal Approaches for Advanced GE Junction Cancers (East
   and West)--Challenging Cases” Session Chair. ASCO GI 2016, San Francisco, CA.

   June 29, 2017 GI ESMO Oral Abstract Session - Session VI Gastric Cancer LBA-009: Catenacci DVT,
   Wainberg Z, Fuchs CS, Garrido M, Bang YJ, Muro K, Savage M, Wang J, Koshiji M, Dalal RP, Kang YK.
   KEYNOTE-059 cohort 3: safety and efficacy of pembrolizumab (pembro) monotherapy for first-line
   treatment of patients (pts) with PD-L1-positive advanced gastric/gastroesophageal (G/GEJ) cancer. ESMO
   World GI July 28-30, 2017. Barcelona Spain. Oral Presentation, presented by Catenacci. Ann Oncol (2017)
   28 (suppl_3): mdx302.008.

   October 18, 2017 World CDx Annual Summit – Session: Clinical Implementation and Validation- “Improving
   Patient Recruitment and Retention on Precision Medicine Clinical Trials”. World CDx 9th Annual Summit
   Boston, MA.

   December 14, 2017 “Perioperative systemic chemotherapy and the practical use of triplet for borderline
   resectable mCRC patients”. Chang Gung Memorial Hospital, Linkou District, Taiwan.

   December 16, 2017 “Annual update on the treatment for metastatic colorectal cancer and its impact on
   personalized therapeutic approach.” Annual Meeting of the Society of Colon and Rectal Surgeons. Taipei,
   Taiwan.

   June 19, 2018 “Gastroesophageal tumor molecular heterogeneity, molecular evolution, and implications in
   the clinic” Samsung Medical Center. Seoul, Korea.

   June 21, 2018 Korean Cancer Association GI Gastric Cancer Plenary Session: “Overcoming tumor
   heterogeneity in Gastroesophageal Adenocarcinoma: the PANGEA trial” Korean Cancer Association

                                                     9
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 29 of 43
Daniel Catenacci, M.D.

   Annual Meeting. Seoul, Korea.

   September 27, 2018 2nd Annual AACR Conference Translational Medicine, Session: Precision Cancer
   Medicine: "Implementing precision strategies to address molecular heterogeneity for gastroesophageal
   adenocarcinoma". Sao Paolo, Brazil.

   May 9, 2019 13th International Gastric Cancer Congress, Session Novel Drugs (Non-immune therapy):
   “Personalized treatment: How to overcome tumor heterogeneity”. Prague, Czech Republic.

   September 9, 2019 “Overcoming tumor heterogeneity in Gastroesophageal Adenocarcinoma: the
   PANGEA trial.” Eleventh International Workshop on Pharmacodynamics of Anticancer Agents. Monestier,
   France.

National

   January 13, 2010 Visiting Professor Lecture: “RON is a novel prognostic marker and therapeutic target for
   gastroesophageal adenocarcinoma.” Northwestern University, Chicago, IL.

   March 12-14, 2010 “Novel therapies for gastroesophageal adenocarcinoma: A personalized treatment
   approach.” World Congress on Gastroenterology & Urology. Marriott Omaha, USA.

   June 21, 2011. “RON tyrosine kinase in cancer: no longer MET’s Little Brother!” OSI/Astellas
   Pharmaceuticals. Farmingdale, Long Island, NY.

   June 24, 2011. “RON tyrosine kinase in cancer: no longer MET’s Little Brother!” AVEO Pharmaceuticals,
   Inc. Cambridge, MA.

   October 5, 2011. “Targeted Therapies A New Generation of Cancer Treatments.” OptumHealth’s 20th
   Annual National Conference. Hyatt Regency in Minneapolis, MN.

   October 20, 2011 “A Patient with Gastric Cancer Treated with a MET Inhibitor.” Expert Forum on MET
   Inhibition. Oncology Network for Excellence. NCIR/CTEP, Bethesda, MD..

   October 21, 2011. “Predicting Response to MET Targeted Agents with Biomarkers: MET Amplification.”
   Expert Forum on MET Inhibition. Oncology Network for Excellence. NCI/CTEP, Bethesda, MD.

   February 22-25, 2012. “MET tyrosine kinase: prognostic and predictive biomarkers of the MET pathway.”
   12th Annual Targeted Therapies of Lung Cancer Meeting. The Fairmont Miramar Hotel, Santa Monica, CA.
   Sponsored by the IASLC.

   September 20, 2012. “Towards personalized treatment for gastroesophageal adenocarcinoma: strategies
   to address inter- and intra- patient tumor heterogeneity,” Genentech, San Francisco.

   October 25-26, 2012. “Gastrointestinal Cancer Overview: Gastroesophageal Adenocarcinoma, Colorectal
   Adenocarcinoma, Hepatocellular Carcinoma. FOCUS on MET Tyrosine Kinase.” 2nd Annual Expert Forum
   on MET Inhibition. Oncology Network for Excellence. CTEP/NCI. Washington, DC.

   October 25-26, 2012. “Gastroesophageal Adenocarcinoma: Strategies to address inter- & intra-patient
   tumor heterogeneity…a focus on MET.” 2nd Annual Expert Forum on MET Inhibition. Oncology Network for
   Excellence. CTEP/NCI. Washington, DC.

   October 25-26, 2012. “Colorectal Cancer: FOCUS on MET Tyrosine Kinase.” 2nd Annual Expert Forum on
   MET Inhibition. Oncology Network for Excellence. CTEP/NCI. Washington, DC.

   December 6, 2012. “Towards personalized treatment for gastroesophageal adenocarcinoma: strategies to
   address inter- and intra- patient tumor heterogeneity…PANGEA.” AVEO Pharmaceuticals, Inc. Cambridge,
   MA.



                                                     10
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 30 of 43
Daniel Catenacci, M.D.

   April 5, 2013. “Moderated Roundtable Discussion: Defining the major knowledge gaps and priorities for
   future research of cholangiocarcinoma”. Invited Panelist. CanLiv 3rd Annual Symposium: Harnessing
   Genomic-Driven Therapies for Hepatobiliary Cancers. Washington, DC.

   May 18, 2013. “Treatment of Advanced Gastroesophageal Cancer: A Focus on Targeted Therapies”
   JACOB phase III Clinical Trial Investigators’ Meeting: A double-blind, placebo-controlled, randomized,
   multicenter Phase III Study evaluating the efficacy and safety of pertuzumab in combination with
   trastuzumab and chemotherapy in patients with HER2-positive metastatic gastroesophageal junction and
   gastric cancer. International Investigator Meeting. InterContinental, Chicago, IL.

   June 20-22, 2013. “Gastroesophageal Adenocarcinoma in The Era of Targeted Therapies: A Focus on
   MET” Amgen Oncology Global Advisory Board. Thousand Oaks, CA.

   May 4-6, 2014. Detection of Portal Vein (PV) Circulating Tumor Cells (CTCs) in Pancreatic Cancer (PC)
   patients obtained by EUS guided PV Sampling. A safety and Feasibility trial. Accepted as an Oral
   Presentation. Digestive Disease Week 2014. Chicago, IL.

   November 24, 2014 Visiting Professor Lecture: "Strategies to address inter- and intra- patient tumor
   molecular heterogeneity using next-generation companion diagnostics and PANGEA: a novel clinical trial
   design". Nantworks/NantHealth, Los Angeles, CA.

   March 3, 2015. Visiting Professor Lecture: "Strategies to address inter- and intra- patient tumor molecular
   heterogeneity using next-generation companion diagnostics and PANGEA: a novel clinical trial design".
   Grand Rounds University of California San Diego UCSD, CA.

   March 5, 2015. Visiting Professor Lecture: "Strategies to address inter- and intra- patient tumor molecular
   heterogeneity using next-generation companion diagnostics and PANGEA: a novel clinical trial design".
   Section of Oncology Weekly Meeting, Stanford University. Palo Alto, CA.

   March 30/31, 2015. "Next-Generation Clinical Trials Incorporating Next-Generation Companion
   Diagnostics". OMICS 2nd Annual Meeting, Patrick Soon-Shiong NantOmics. Los Angeles, CA.

   July 16, 2015. "Next-Generation Clinical Trials Incorporating Next-Generation Companion Diagnostics".
   FDA gastric cancer mini-symposium. Silver Spring, MD.

   November 7, 2015 Debbie’s Dream Foundation for Stomach Cancer Inaugural Chicago Symposium.
   Committee Chair and Organizer, Moderator, Speaker (“Tumor Genomics, Immunotherapy, Clinical Trials,
   and Other Hopes for the Future”), O’Hare Marriot, Chicago IL.

   November 14, 2015. “Tumors to the Liver: Metastatic Adenocarcinoma of Unknown Origin – Work up
   before Therapy and Role of Molecular Profiling to Sort it out” Hepatic Tumor Summit, Tampa FL.

   November 14, 2015. “Does Molecular Profiling Predict Response to Therapy?” Hepatic Tumor Summit,
   Tampa FL.

   June 17, 2016. Visiting Professor Lecture: “Tumor molecular heterogeneity, molecular evolution, and
   implications in the clinic.” Roswell Park Grand Rounds, Buffalo NY.

   October 1, 2016. “Tumor Genome Analysis Includes Germline Genome!! Are We Ready For Surprises??”
   National Society of Genetic Counsellors 35th Annual Meeting. Seattle WA.

   October 26, 2016. Visiting Professor Lecture: “Determining the Clinical Utility of Plasma ctDNA Next-
   Generation Sequencing”. Guardant Health. Redwood City, CA.

   May 12, 2017. “Addressing Tumor Molecular Heterogeneity using A Novel Clinical Trial Design – PANGEA”.
   Symposium on Dose Selection for Cancer Treatment Drugs: Novel Clinical Trial Designs for Cancer
   Treatments. Stanford, Palo Alto, California.



                                                      11
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 31 of 43
Daniel Catenacci, M.D.

   Novermber 3, 2017. “KEYNOTE-059: Trial Efficacy and Safety of Pembrolizumab Alone or in Combination
   With Chemotherapy in Advanced Gastric or Gastroesophageal Cancer.” KEYNOTE-585 National Initiation
   Investigator Meeting, Hilton Dallas Lincoln Centre, Dallas, Tx.

   January 16, 2018. Visiting Professor Lecture: “Intra-patient molecular heterogeneity a barrier to successful
   implementation of precision medicine in gastroesophageal adenocarcinoma – how to address?.” GI
   Oncology Grand Rounds University of California, San Francisco University of California San Francisco
   UCSF. San Francisco, CA.

   February 13, 2018. Visiting Professor Lecture: “Tumor molecular heterogeneity, molecular evolution, and
   implications in the clinic.” Cancer Center Seminar, University of Texas Southwestern, Dallas, TX.

   April 21, 2018. “Chemotherapy, Targeted Treatments, and Immunotherapy for Gastric and Esophageal
   Cancer: Hope for the Future”. Debbie’s Dream Foundation for Stomach Cancer 8th Annual Symposium and
   Live Webcast. Hollywood, FL.

   August 4, 2018. “Best of ASCO 2018 : Gastrointestinal (Non Colorectal) Cancer”. Best of ASCO 2018,
   Denver, CO.

   August 6, 2018. Visiting Professor Lecture: “Tumor molecular heterogeneity, molecular evolution, and
   implications in the clinic.” Cancer Center Seminar. Yale University Medical Center. New Haven, CT.

   November 2, 2018. “Gastroesophageal Adenocarcinoma Overview of Epidemiology, Molecular Profiling
   and Treatment.” Phase III FIGHT study Investigator Meeting: A Study of Bemarituzumab (FPA144)
   Combined With Modified FOLFOX6 (mFOLFOX6) in Gastric/Gastroesophageal Junction Cancer (FIGHT).
   The Westin Austin Downtown. Austin, Tx.

   January 12, 2019. ““Tumor molecular heterogeneity, molecular evolution, and implications in the clinic –
   testing a treatment algorithm.” Cancer Center Showcase – Precision Oncology Applications and Utility at
   Cancer Centers Session. The Precision Medicine World Conference (PMWC) 2019. Santa Clara, CA.

Regional

   March 13, 2009 “Targeting Hedgehog Signaling in Cancer,” The University of Chicago Phase II Consortium
   14th Annual Symposium, Gleacher Center, Chicago, IL.

   March 13, 2010. “Targeting Hedgehog Signaling in Cancer,” The University of Chicago Phase II
   Consortium 15th Annual Symposium, Gleacher Center, Chicago, IL.

   May 6, 2011. “Perioperative Therapy for Gastroesophageal Adenocarcinoma”. The 3rd Annual Controversies
   in the Management of Complex GI Patients Symposium. The Ritz Carlton Hotel, Chicago, IL.

   September 16, 2011. “A Laboratory Correlative Companion Study for CALGG 80101 evaluating MET, RON,
   HER2, TOP2A, and ERCC1 as Biomarkers for Gastroesophageal Adenocarcinoma” ACTION (Alliance for
   Clinical Trials In Oncology Group). Hyatt Regency O’Hare, Rosemont, IL.

   Sept 15-18, 2011. “Developmental Therapeutics in Oncology: Updates from ASCO 2011 Best of ASCO
   Meeting”. The 14th Annual APAO Conference. APAO’s Best of ASCO Oncology Meeting. The Chicago
   Wyndham Hotel.

   April 27, 2012. “Pancreatic Cancer: Hedgehog Signaling & the new era of FOLFIRINOX”. The University of
   Chicago Phase II Consortium 17th Annual Symposium, Gleacher Center, Chicago.

   April 27, 2012. “Towards Personalized Cancer Care for Gastroesophageal Adenocarcinoma: Challenge,
   Controversy & Consensus,” The University of Chicago Phase II Consortium 17th Annual Symposium,
   Gleacher Center, Chicago.

   September 07, 2012. “Systemic Therapy for Hepatocellular Carcinoma (HCC) and Biliary Tract Cancers,”

                                                      12
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 32 of 43
Daniel Catenacci, M.D.

   The 4th Annual Gastrointestinal Cancer Symposium: Update on the Management of GI Cancer Patients. The
   Ritz Carlton Hotel, Chicago, IL.

   April 12, 2013. “Towards personalized treatment for gastroesophageal adenocarcinoma: strategies to
   address inter- and intra- patient tumor heterogeneity…PANGEA,” The University of Chicago Phase II
   Consortium 18th Annual Symposium, Gleacher Center, Chicago.

   October 10, 2014 “Personalized Colon Cancer Care: Are we there yet?“ University of Chicago Symposium:
   “Colon, Rectum and Beyond: Innovations in Management of Inflammatory Bowel Disease, Colorectal
   Cancer and Pelvic Floor Disorders”.The Board of Regents Room, American College of Surgeons, North St.
   Clair, Chicago, IL.

   January 23, 2015 "Strategies to address inter- and intra- patient tumor molecular heterogeneity using next-
   generation companion diagnostics and PANGEA: a novel clinical trial design". Grand Rounds Northshore
   Hosptial, Chicago, IL.

   April 13, 2015 "Strategies to address inter- and intra- patient tumor molecular heterogeneity using next-
   generation companion diagnostics and PANGEA: a novel clinical trial design". NorthShore Scientific Society
   meeting, Chicago, IL.

   November 5, 2015 “Analyzing Your Genome”. Rolfe Foundation Symposium on Personalized Medicine.
   Cancer Wellness Center, Northbrook, IL.

   April 8, 2016. “Tumor Molecular Hetergeneity, Molecular Evolution, and Implications in the clinic” The
   University of Chicago Phase II Consortium 21th Annual Symposium, Gleacher Center, Chicago.

   November 7, 2017. “Personalized Medicine in the Gastrointestinal Oncology Clinic: Promises, Challenges,
   and Future Decisions”. NorthShore Gut Club Quarterly Meeting. Skokie, IL.

   April 20, 2018. Translational Research in Upper GI Cancers: Gastroesophageal Cancer &
   Cholangiocarcinoma.” The University of Chicago Phase II Consortium 23rd Annual Symposium, Gleacher
   Center, Chicago.

Intramural

   November, 2006 “Anticoagulants, Hemostasis, and Cancer – is the link c-MET? Case Presentation and
   Review of the literature.” University of Chicago Hematology/Oncology Section Conference.

   June 25, 2007 “Cancer Stem Cells”. University of Chicago Hematology/Oncology Section Conference..

   Oct 27, 2008 “RON Tyrosine Kinase: A Novel Molecular Target for the Treatment of Gastroesophageal
   Cancer.” University of Chicago Hematology/Oncology Section Conference.

   Sept 14, 2009 “The Role of RON Receptor Tyrosine Kinase in Gastroesophageal Cancers – Why MET is
   Not Enough” University of Chicago Hematology/Oncology Section Conference.

   Chicago, IL, April 19, 2011. “Adjuvant Chemotherapy for Colon Cancer: Towards a Personalized
   Approach”. University of Chicago Department of Surgery Colorectal Cancer Conference.

   August 3, 2011. “Career Development Seminar for Summer Research Students”. University of Chicago
   Laboratories.

   August 29, 2011 “RON tyrosine kinase in cancer: no longer MET’s Little Brother!”
   University of Chicago Hematology/Oncology Section Conference.

   October 10, 2011. “Novel Molecularly Targeted Therapies in Esophageal Cancer: Relevance of
   MET&RON” Lederer Foundation Annual Meeting. University of Chicago, Chicago, IL.



                                                     13
       Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 33 of 43
Daniel Catenacci, M.D.

    October 26, 2011. “Current trends in Colon Cancer Therapy: agents and approach” CANCER BIOLOGY 1:
    HUMAN CANCER PRESENTATION AND MODELING,

    October 31, 2012 “Current trends in Colon Cancer Therapy: agents and approach” CANCER BIOLOGY 1:
    HUMAN CANCER PRESENTATION AND MODELING,.

    November 27, 2012. “Adjuvant Chemotherapy for Colon Cancer: Towards a Personalized Approach”.
    University of Chicago Department of Surgery Colorectal Cancer Conference. Chicago, IL,

    November 14, 2012 “RON upregulation is a resistance mechanism to MET directed therapy in MET driven
    models.” University of Chicago Department of Medicine Section of Hematology/Oncology Research
    Seminar, Chicago, IL.

    September 25, 2013. “MET Tyrosine Kinase and GI Cancers.” University of Chicago Department of
    Medicine Section of Hematology/Oncology AbbVie Meeting KCBD, Chicago, IL,

    February 14, 2014. "Strategies to address inter- and intra- patient tumor molecular heterogeneity using
    next-generation companion diagnostics and PANGEA: a novel clinical trial design". UCCCC Translational
    Seminars.

    February 12, 2016. "Tumor molecular heterogeneity, molecular evolution, and implications in the clinic".
    UCCCC Translational Seminars.

    March 6, 2017. Genomic Heterogeneity as a Barrier to Precision Medicine for Gastroesophageal
    Adenocarcinoma: An update on PANGEA. Hematology/Oncology Section Monday Conference.


INVITED, ELECTED SERVICE:
2010-2015                University of Chicago Clinical Trials Research Committee (CTRC) member
2011-                    Agency for Healthcare Research and Quality (AHRQ) case reviewer, US
                                 Department of Health and Human Services.
2012-13, 2014-17         Esophago-Gastric NCI Task Force, ALLIANCE Junior Member
2013-2015                RILOMET-1 Amgen Phase III Trial Steering Committee Member
2014-2016                University of Chicago BSD Institutional Review Board (IRB) member
2014-                    Data Safety Monitoring Committee: EMD Serono anti-PDL1 phase I trial.
2014-                    Cholangiocarcioma Foundation Medical Advisory Committee Member
2015-                    Debbie’s Dream Foundation for Stomach Cancer Medical Advisory Committee Member
2015-                    Physician Lead for the University of Chicago Cancer Center Genomic Project
2015                     DOD Peer Review: Ad Hoc Reviewer Stomach Cancer
2015-2017                Hematology/Oncology Monthly Molecular Pathology Tumor Board Co-Chair
2016-                    Biospecimens Committee Member
2017-                    ASCO Esophageal Cancer Guideline Expert Panel Member
2018-                    AACR Gastrointestinal Cancer Research Grants Scientific Review Committee – Gastric
2018-                    DoD FY18 Peer Reviewed Cancer Research Program (PRCRP) – Gastric
2018                     ASCO SEP 7th edition Co-author (with B. Polite) for GI Chapter
Editorial Activities
Ad hoc Reviewer:          Journal of Clinical Oncology JCO            Pharmacogenomics Journal        Tumor Biology
                          JCO Precision Oncology JCO PO               Mayo Clinic Proceedings          JNCCN
                          New England Jounral of Medicine             Clinical Practice               Lancet Oncology
                          Nature Reviews Disease Primers              Current Cancer Drug Target      Future Medicine
                          Expert Review of Anticancer Therapy         Clinical Investigation          Future Oncology
                          Journal of National Cancer Institute       Molecular Cancer Research        Cancer
                Inflammation & Allergy Drug Discovery Trends in Molecular Medicine           Cancer Discovery
                          Histology and Histopathology               The Oncologist                   Colorectal Cancer
                          World Journal of Gastroenterology (WJO) Targeted Oncology                   Oncotarget
                Clinical Cancer Research                    Molecular Cancer Therapeutics JAMA Oncol

Associate Editor:


                                                              14
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 34 of 43
Daniel Catenacci, M.D.

1/2019-present   Journal of American Medical Association Network Open (JAMA Network Open); Oncology


Editorial Board Membership:
1/2015 –present World Journal of Clinical Oncology (WJCO)
7/2016 –present Journal of Clinical Oncology (JCO) Precision Oncology

CLINICAL PROTOCOLS:

       International PI

   An International Phase 1/2 Study of GRT-C901/GRT-R902, a Personalized Neoantigen Immunotherapy, in
   Combination with Immune Checkpoint Blockade for Patients with Advanced Solid Tumors Open to Accrual
   9/2018

   FIGHT: A Phase 1/3 Study of FPA144 versus Placebo in Combination with Modified FOLFOX6 in Patients
   with Previously Untreated Advanced Gastric and Gastroesophageal Cancer. Open to Accrual 5/2018

   A Phase 1b/2 Open Label, Dose Escalation Study of Margetuximab in Combination with Pembrolizumab in
   Patients with Relapsed/Refractory Advanced HER2+ Gastroesopahgeal Junction or Gastric Cancer. Open
   to accrual 4/2016

   A Phase II Clinical Trial of Pembrolizumab as Monotherapy and in Combination with Cisplatin+5-
   Flourouracil in Subjects with Recurrent or Metastatic Gastric or Gastroesophageal Junction
   Adenocarcinoma (KEYNOTE 059). Open to accrual August 2015; closed to accrual 4/2016
       o Oral presentation World GI ESMO, cohort 1
       o Author cohorts 1, 2, and 3

   A Phase III, Multicenter, Randomized, Double-Blind, Placebo Controlled Study of Rilotumumab (AMG 102)
   with Epirubicin, Cisplatin, and Capecitabine (ECX) as First-line Therapy in Advanced MET-Positive Gastric
   or Gastroesophageal Junction Adenocarcinoma. (RILOMET-1) Amgen. Open to accrual January 2013,
   Terminated November 2014. Closed to accrual.
       o RILOMET-1 Steering Committee Member
       o Senior Author on final analysis abstract ASCO 2015, first author manuscript .

       National PI

   NCI-MATCH – MET amplified (C1 Arm) and exon 14 deletion (C2 Arm) arms (Crizotinib) Translational
   Correlatives Chair. Open to enrollment 5/2016.

   A Phase 1 Open-Label, Dose-Finding Study Evaluating Safety and Pharmacokinetics of FPA144 in Patients
   with Advanced Solid Tumors. Open to accrual January, 2016. Closed.

       Investigator Initiated Trials PI:

   PANGEA -1MBBP Trial (Personalized Antibodies for GastroEsophageal Adenocarcinoma Pilot Trial) –
   NCT02213289. Open to accrual.

   A pilot trial of perioperative mFOLFIRINOX with UGT1A1 genotyping for gastroesophageal adenocarcinoma
   – open to accrual 11/2014 - NCT02366819.

   Understanding the Role of Genetics in Solid Tumor Malignancies. IRB 15-0443. Open to accrual 2/2016. PI:
   J Churpek, D Catenacci, H. Kindler. University of Chicago Medical Center.

   A Multicenter Randomized Placebo-controlled Phase 2 Trial of Gemcitabine plus GDC-0449 (NSC 747691),
   a Hedgehog Pathway Inhibitor, in Patients with Metastatic Pancreatic Cancer (10052747). NCI/CTEP.
   Opened to accrual Sept 1, 2009. (ARRA funded) Closed to accrual
           Co-PI: H Kindler, D Catenacci, University of Chicago Medical Center.

                                                     15
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 35 of 43
Daniel Catenacci, M.D.

                  Laboratory and Radiological Correlatives, D Catenacci
                  Interim Analysis presented as Poster Discussion at ASCO 2012
                  Final Analysis to be presented as Poster Discussion at ASCO 2013
                  Manuscript published JCO 9/2015

   2007-present: GI Tissue Banking Protocols:
              o Retrospective IRB 16146B – currently accruing
              o Prospective Procurement IRB 16294A– currently accruing
              o Prospective Procurement IRB XX – Internal NGS 1212 gene molecular panel
          PI: D Catenacci, University of Chicago Medical Center.

   2004: Phase I/II Clinical Trial of Azacytidine and Arsenic Trioxide combination treatment of Myelodysplastic
   Syndromes.
          PI: G Schiller, UCLA Medical Center. Closed to accrual

   Site PI Pharma Sponsored:

   A Phase 3, Global, Multi-Center, Double-Blind, Randomized, Efficacy Study of IMAB362 Plus mFOLFOX6
   Compared with Placebo Plus mFOLFOX6 as First-line Treatment of Subjects with Claudin (CLDN)18.2-
   Positive, HER2-Negative, Locally Advanced Unresectable or Metastatic Gastric or Gastroesophageal
   Junction (GEJ) Adenocarcinoma. Open to Accrual 2/1/19.
      Trial Steering Committee Member.

   A Phase III, Randomized, Double-Blind, Clinical Trial of Pembrolizumab (MK-3475) plus
   Chemotherapy (XP or FP) versus Placebo plus Chemotherapy (XP or FP) as
   Neoadjuvant/Adjuvant Treatment for Subjects with Gastric and Gastroesophageal Junction (GEJ)
   Adenocarcinoma (KEYNOTE-585). Accrual on hold until FLOT-pembro phase I completed.

   An International Phase 1/2 Study of GRT-C901/GRT-R902, a Personalized Neoantigen Immunotherapy, in
   Combination with Immune Checkpoint Blockade for Patients with Advanced Solid Tumors Open to Accrual
   9/2018

   A Phase 1/3 Study of FPA144 versus Placebo in Combination with Modified FOLFOX6 in Patients with
   Previously Untreated Advanced Gastric and Gastroesophageal Cancer. Open to Accrual 5/2018

   A Phase 1/2, Open-Label, Safety, Tolerability, and Efficacy Study of Epacadostat in Combination with
   Pembrolizumab and Chemotherapy in Subjects with Advanced or Metastatic Solid Tumors (ECHO-
   207/KEYNOTE-723). Open to accrual 11/2017

   Combination with Cisplatin and 5-Fluorouracil versus Placebo in Combination with Cisplatin and 5-
   Fluorouracil as First-Line Treatment in Subjects with Advanced/Metastatic Esophageal Carcinoma
   (KEYNOTE-590). Open to accrual 10/2017

   A Phase III, Multicenter, Randomized, Double-Blind, Placebo-Controlled Study of AG-120 in Previously-
   Treated Subjects with Nonresectable or Metastatic Cholangiocarcinoma with an IDH1 Mutation Open to
   accrual May 2017

   A Randomized, Multicenter, Double Blind, Phase III Study of Nivolumab or Placebo, in Subjects with
   Resected Lower Esophageal, or Gastroesophageal Junction Cancer. Open to accrual 8/2016.

   A Phase 1b/2 Open Label, Dose Escalation Study of Margetuximab in Combination with Pembrolizumab in
   Patients with Relapsed/Refractory Advanced HER2+ Gastroesopahgeal Junction or Gastric Cancer. Open
   4/2016.

   A Phase II, Open-Label, Single-Arm, Multicenter Study to Evaluate the Efficacy and Safety of INCB054828
   in Subjects with Advanced/Metastatic or Surgically Unresectable Cholangiocarcinoma Including FGFR2
   Translocations who Failed Previous Therapy Closed to accrual 10/2018


                                                     16
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 36 of 43
Daniel Catenacci, M.D.

   A Phase 1b/2 Study of MEDI4736 in Combination with Tremelimumab, MEDI4736 Monotherapy, and
   Tremelimumab Monotherapy in Subjects with Metastatic or Recurrent Gastric or Gastroesophageal Junction
   Adenocarcinoma. Closed to accrual 5/2018

   A Phase 1b Open-Label Study of PEGylated Recombinant Human Hyaluronidase (PEGPH20) Combined
   with Pembrolizumab in Subjects with Selected Hyaluronan-High Solid Tumors. Closed to accrual 4/2018.

   A Phase 2, Open-Label, Randomized Study to Evaluate the Efficacy and Safety of GS-5745 Combined with
   Nivolumab versus Nivolumab Alone in Subjects with Unresectable or Recurrent Gastric or
   Gastroesophageal Junction Adenocarcinoma. Closed to accrual 4/2017

   Randomized, Double-Blind Phase 3 Study Evaluating TAS-102 Plus Best Supportive Care (BSC) Versus
   Placebo Plus BSC in Patients with Metastatic Gastric Cancer Refractory to Standard Treatments. Open to
   Accrual 4/2016, closed to accrual 11/30/17

   A Phase 2, Open-label Evaluation of CRS-207 and Pembrolizumab in Adults with Recurrent or Metastatic
   Gastric, Gastroesophageal Junction, or Esophageal Adenocarcinomas. Terminated early.

   A Randomized, Active-Controlled, Partially Blinded, Biomarker Select, Phase III Clinical
         Trial of Pembrolizumab as Monotherapy and in Combination with Cisplatin+5-Fluorouracil
         versus Placebo+Cisplatin+5-Fluorouracil as First-Line Treatment in Subjects with Advanced Gastric
         or Gastroesophageal Junction (GEJ) Adenocarcinoma (KEYNOTE 062). Open to Accrual 3/2016
         Closed to Accrual 6/2017.

   A021302: Impact of Early FDG-PET Directed Intervention on Preoperative Therapy for Locally Advanced
   Gastric Cancer: A Random Assignment Phase II Study. Open to accrual October 2015.
   A Phase 1 Open-Label, Dose-Finding Study Evaluating Safety and Pharmacokinetics of FPA144 in Patients
   with Advanced Solid Tumors. Open to accrual January, 2016. Closed.

   A Phase II Clinical Trial of Pembrolizumab as Monotherapy and in Combination with Cisplatin+5-
   Flourouracil in Subjects with Recurrent or Metastatic Gastric or Gastroesophageal Junction
   Adenocarcinoma (KEYNOTE 059). Open to accrual August 2015; closed to accrual 4/2016

   ARQ197-A-U303 A Phase III, Randomized, Double-Blind Study of Tivantinib (ARQ 197) in Subjects with
   MET Diagnostic-High Inoperable Hepatocellular Carcinoma (HCC) Treated with One Prior Systemic
   Therapy. Open to accrual January 2013. Closed to accrual.

   A Double-Blind, Placebo-Controlled, Randomized, Multicenter Phase III Study Evaluating the Efficacy and
   Saftery of Pertuzumab in Combination with Trastuzumab and Chemotherapy in Patients with Her2-Positive
   Metastatic Gastroesophageal Junction and Gastric Cancer (JACOB study). Open to accrual July 2013.
   Closed to accrual.

   A phase I open-label, non-randomized, dose-escalation first-in-man trial to investigate the c-Met kinase
   inhibitor EMD 1214063 under two different regimens in subjects with advanced solid tumors. Phase I
   expansion for MET amplification. Open to accrual November, 2013. Closed to accrual.

   Phase Ib Multi-Cohort Study of MK-3475 in Subjects with Advanced Solid Tumors - Gastric/EGJ cohort PI
   for anti-PD1 inhibitor. Open to accrual November, 2013. Closed to accrual.

   Phase 1, First-in-Human Study Evaluating the Safety, Tolerability, and
          Pharmacokinetics of AMG 337 in Adult Subjects with Advanced Solid Tumors. Open to accrual
          September 2013. Closed to accrual.

   A Phase III, Multicenter, Randomized, Double-Blind, Placebo Controlled Study of Rilotumumab (AMG 102)
   with Epirubicin, Cisplatin, and Capecitabine (ECX) as First-line Therapy in Advanced MET-Positive Gastric
   or Gastroesophageal Junction Adenocarcinoma. (RILOMET-1) Amgen. Open to accrual January 2013,
   Terminated November 2014. Closed to accrual.


                                                      17
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 37 of 43
Daniel Catenacci, M.D.

                  RILOMET-1 Steering Committee Member
                  Senior Author on efficacy abstract ASCO 2015

   A Randomized, Phase III, Multicenter, Double-Blind, Placebo-Controlled Study Evaluating The Efficacy And
   Safety Of Onartuzumab (Metmab) In Combination With 5-Fluorouracil, Folinic Acid, And Oxaliplatin
   (MFOLFOX6) In Patients With Metastatic HER2-Negative, Met-Positive Gastroesophageal Cancer. Open to
   accrual July 2013. Closed to accrual.

   A Pilot Study of neoadjuvant and adjuvant mFOLFIRINOX in localized, resectable pancreatic
   adenocarcinoma. Co-PI (Kindler). Closed to accrual.

   A Phase 2b Randomized, Open-Label Trial of JX-594 (Vaccinia GM-CSF / TK-deactivated Virus) Plus Best
   Supportive Care Versus Best Supportive Care in Patients with Advanced Hepatocellular Carcinoma Who
   Have Failed Sorafenib Treatment. Jennerex. Closed to accrual.

   ECOG E1208: A Phase III Randomized Trial of Chemoembolization with or without Sorafenib in
   Unresectable Hepatocellular Carcinoma (HCC) in Patients with and without Vascular Invasion. Closed to
   accrual.

   CALGB 80802: Phase III randomized study of sorafenib (IND 69896, NSC 724772) plus doxorubicin versus
   sorafenib in patients with advanced hepatocellular carcinoma (HCC). Closed to accrual.

   A Phase 1, Open-Label, Dose Escalation Study of ASG-5ME in Patients with Pancreatic or Gastric
   Adenocarcinoma. Seattle Genetics. Closed to accrual.

   A Randomized, Phase II, Multicenter, Double-Bline, Placebo-Controlled Study Evaluating The Efficacy and
   Saftey of Onartuzumab (MetMAb) in Combination with 5-Fluorouracil, Flinic Acid, and Oxaliplatin
   (mFOLFOX6) in Patients with Mestatatic HER2-Negative Gastro-esophageal Cancer. Genentech. Closed to
   Accrual.

   Randomized, Double Blind, Phase II Study of FOLFOX Bevacizumab with MetMAb versus Placebo as First
   Line Treatment for Patients with Metastatic Colorectal Cancer. Genentech/Sarah Cannon. Closed to
   Accrual.

   SWOG S0809: A Phase II Trial of Adjuvant Capecitabine/Gemcitabine Chemotherapy Followed by
   Concurrent Capecitabine and Radiotherapy in Extrahepatic Cholangiocarcinoma (EHCC). SWOG. Closed to
   Accrual.

   A Multicenter Randomized Placebo-controlled Phase 2 Trial of Gemcitabine plus GDC-0449 (NSC 747691),
   a Hedgehog Pathway Inhibitor, in Patients with Metastatic Pancreatic Cancer (10052747). NCI/CTEP.
   Opened to accrual Sept 1, 2009. NCI/CTEP. Closed to accrual (ARRA funded)

   A Randomized, Double Blind Placebo Controlled Phase 2 Study of FOLFOX plus or minus GDC-0449 in
   patients with advanced gastric and gastroesophageal junction (GEJ) carcinoma. NCI/CTEP. Closed to
   accrual.

   A Multicenter Random Assignment Phase II Study of Irinotecan and Alvocidib (flavopiridol) versus Irinotecan
   Alone for Patients with p53 wild type Gastric Adenocarcinoma NCI/CTEP. Closed to accrual.

   A Phase 2, Randomized, Double-blind, Placebo-controlled Study Evaluating the Safety and Efficacy of
   FOLFIRI in Combination With AMG 479 or AMG 655 Versus FOLFIRI for the Second-line Treatment of
   KRAS-mutant Metastatic Colorectal Carcinoma. Amgen. Closed to accrual.




                                                     18
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 38 of 43
Daniel Catenacci, M.D.




TEACHING ACTIVITIES:

University of Chicago Medical Center, Chicago, Illinois. 2010-present

For the College (B.A., B.S.):

   (a) Didactic
                  2011-   Annual Lecture on Career Development Seminar for Summer Research Students

   (b) Clinical
                  2011-   Preceptor weekly for undergraduate students (1 student per year).


For Graduate Programs (Masters, Ph.D,):

   (a) Didactic
                  2011-   Graduate Course CANCER BIOLOGY I CABI 30800: HUMAN CANCER
                          PRESENTATION AND MODELING: Annually one lecture on Colon Cancer
                          Graduate Course CANCER BIOLOGY III
                          Annually one lecture on Gastroesophageal Cancer
                  2011-   Annual Lecture on Career Development Seminar for Summer Research Students


For Pritzker School of Medicine (M.D.):

   (a) Didactic
                  2011-   Career Development In Oncology presentation one lecture per inpatient rotation.
                  2011-   Annual Lecture on Career Development Seminar for Summer Research Students
                  2014    Teaching Assistant for MEDC-30011: Epidemiology and Research Design
                             Epidemiology and Research Design MEDC-30011 Medical Student (year 1)
                             Course: Small group session Instructor.

   (b) Clinical
                  2010-   Daily inpatient rounding 4 weeks per year. 0-2 students per rotation.
                  2011-   M1 Longitudinal Program Preceptor weekly (1-2 students).

For Graduate Medical Education (Residency and Clinical Fellowships):

   (a) Didactic
                  2010-   Discussant, Medical Oncology Fellows Journal Club, Grant Writing, Board Review.
                  2010-   Annual Lecture to First Year Fellows on “Gastroesophageal”, “Cholangiocarcinoma”,
                          and “Translational Medicine Basics”.
                  2012    Discussant, Internal Medicine Residents Clinical-Pathologic Correlates Conference
                  2015    “Meeting Highlights: Gastrointestinal Cancer.” ASCO Trainee & Early-Career Oncologist
                          Lounge. ASCO 2015, Chicago IL.
                  2016-   Annual Lectures to Surgical Residents and Fellows (General and Cardiothoracic) for
                          Esophagogastric Cancer.

   (b) Clinical
                  2010-   Daily inpatient rounding 4 weeks per year ~2-4 residents/interns, 2 fellows per rotation.
                  2010-   Supervision of fellows, residents in outpatient GI oncology clinic weekly (0-3 fellows)

University of Chicago Medical Center, Chicago, Illinois. 2006-2010:
        Medical Student Lecture Series
               o “Myelodysplasia”, “Mesothelioma”, “Hepatocellular Carcinoma”.

                                                         19
        Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 39 of 43
Daniel Catenacci, M.D.


UCLA Medical Center, Westwood, California. 2004-2006:
       Distinguished Teacher Award for UCLA Interns and Medical Students.
             o Teaching clinical medicine to Interns and Medical Students.

Wayne State University Medical School, Detroit, Michigan. 2000-2003:
       Tutor for individual and group sessions:
              Anatomy, Histology, Biochemistry, Physiology, Neuroscience.

University of Waterloo, Waterloo, Ontario, Canada 1995-1999:
        Teacher Assistant in Science laboratories at University of Waterloo:
                Cell Biology, Histology, Microbiology, 1997-1999

Lambton Kent District School Board, Sarnia, Ontario, Canada. 1997-1999:
       Summer School Teacher Assistant
                 Mathematics, Grades 9-12.


University of Chicago Research Trainees/Mentees:

Highschool Mentorship:

2012: IMSA (Igniting and Nurturing Creative, Ethical Scientific Minds that advance the human condition
             Jiwon Kwak
             Nitya Pariti
2018:        Ocean Malka Chicago EYES on Cancer Summer Study
Undergraduate Mentorship
2011:        Ciara Zagaja – Laboratory Fellowship June-August 2011.


Graduate School Mentorship
2015/16:      Sravya Tumuluru - preparation for Graduate School at University of Chicago Medicine &
              Biological Sciences, as a technician in my laboratory
                      Tumuluru S, Xu D, Xu P, Henderson L, Catenacci DVT. Targeted therapies for targeted
                      populations: MET inhibition for MET amplified gastroesophageal cancer. In Preparation
Medical Student Letters/Mentorship/Teaching
2009- :      Mohamed El Dinali – clinical reference letter
             John Wojcik - clinical reference letter
             Obinna Orji – clinical reference letter

Longitudinal Program at Pritzker for MS1
2010-2011:     Christine Anterasian
               David Bluhm
2011-2012:     Claire Naus
               Alan Hutchison
2012-2013:     Chenyu Lin
               Arjun Dayal
2013-2014      Jennifer Jones (MS3)
               Guarav Ajmani
               Daniel Camacho
2014-2015      Chijioke “CJ” Ikonte
2015-2016      Chantai Tian

2011            University of Chicago Pritzker Summer Research Program – Cluster Group Leader

Resident Mentorship
2010:         Anna Halpern – (yr 3) clinical reference letter, career development


                                                     20
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 40 of 43
Daniel Catenacci, M.D.

2014:          Andrew Hantel – (yr 1) translational research in GI malignancies
2017-2018      Syed Abdur-Rahman – clinical trial coordinator, internal medicine residency letter application

Fellow Mentorship
2010:         Manish Sharma - OSI-906 clinical LOI/protocol design and submission
2011:         Ahad Sadiq        - ARQ197 clinical LOI for GEC first line metastatic.
              Dan Geynisman - ARQ197 clinical LOI/correlates papillary renal cancer, Cholangiocarcinoma
2012:         Emilio Araujo Mino - clinical reference letter
              Dan Geynisman - Upper Gi Maligancies
2013:         Amikar Sehdev      - Upper Gi Maligancies
              Erica Ramsdale     - Upper Gi Maligancies
              Vassiliki Saloura - Upper Gi Maligancies
              Andrea Amico       - Family Risk of Upper and other GI Malignancies
2014:         Andrea Amico       - Family Risk of Upper and other GI Malignancies
        Amico A, Nielsen S, Geynisman D, Rambo B, Carey GB, Gulden C, Facekenthal J, Olopade O, Catenacci
          D. Challenges of applying tumor genome analysis to the germline: Examples from GI Oncology. AACR
          Cancer Susceptibility and Cancer Susceptibility Syndromes conference. San Diego, CA. January 29-
          February 1, 2014.

                Hollis Walker      - Upper and other GI Malignancies
                Jen Veneris        - Upper GI Malignancies
                Steve Maron        - GI database procurement/Colon cancer expression analysis mass spec
                Chris Chapman      - Upper GI malignancies, EUS portal venous sampling for CTCs and cfDNA
           Waxman I, Chapman C, Koons A, Konda V, Siddiqui U, Gelrud A, Xu P, Catenacci DVT. Detection
            of Portal Vein (PV) Circulating Tumor Cells (CTCs) in Pancreatic Cancer (PC) patients obtained by
            EUS guided PV Sampling. A safety and Feasibility trial. Accepted as an Oral Presentation.
            Digestive Disease Week 2014. Chicago, IL. May 4-6, 2014.
2015/16:         Steve Maron        -Immuno-Oncology Molecular Profiling of esophagogastric cancer
                                    -GI database procurement/Brain metastases project
           Maron S, Luke J, Hovey R, Bao R, Gajweski T, Ji Y, Seiwert T, Catenacci DVT. Molecular
            Characterization of T-Cell-Inflammed Gastroesophageal Cancer. WIN 2016, Paris France. Best
            Abstract and Oral Presentation.

                Hollis Walker   - Upper and other GI Malignancies
                Nanna Sulai     - Upper and other GI Malignancies
                Shuang Q Zhang - Pancreatic Cancer and other Upper and other GI Malignancies

           Zhang SQ, Catenacci DVT. How can next-generation diagnostics aid pancreatic adenocarcinoma
            treatment? Future Oncology Mar 2016. 26831761

2016/17:       Steve Maron          -Immuno-Oncology Molecular Profiling of esophagogastric cancer
                                    -GI database procurement/Brain metastases project
           Maron S, Luke J, Hovey R, Bao R, Gajweski T, Ji Y, Catenacci DVT. SITC annual conference,
            Orlando FL Feb, 2017. Identification of T cell-inflamed gastric adenocarcinoma in TCGA
           *Pectasides E, *Stachler MD, *Dersk S, *Lui Y, *Maron S, Islam M, Alpert L, Kwak H, Kindler HL,
            Polite BP, Sharma MR, Allen K, O’Day E, Lomnicki S, Maranto M, Kanteti R, Fitzpatrick C, Weber
            C, Setia N, Xiao SY, Hart J, Nagy RJ, Kim KM, Choi MG, Min BH, Nason KS, O’Keefe L, Watanabe
            M, Baba H, Lanman R, Agonston T, Oh DJ, Dunford A, Thorner AR, Ducar MD, Wollison BM,
            Coleman HA, Ji Y, Posner M, Roggin K, Turaga K, Chang P, Hogarth K, Siddiqui U, Gelrud A, Ha
            G, Freeman SS, Rhoades J, Reed S, Gydush G, Rotem D, Davison J, Imamura Y, Adalasteinsson,
            Lee J, Bass AJ, Catenacci DVT. Genomic Heterogeneity as a Barrier to Precision Medicine in
            Gastroesophageal Adenocarcinoma. Epub ahead of print Oct 4 Cancer Discovery 2017. PMID
            28978556 * co-first authors
            Maron SB, Catenacci DVT. Novel Targeted Therapies for Esophagogastric Cancer. Epub Surg
            Oncol Clin N Am 2017. PMID: 28279470.
            Maron SB, Catenacci DVT. Update on Gastroesophageal Adenocarcinoma Targeted Therapies.
            Epub Hematol Oncol Clin North Am 2017. PMID: 28501091
           Maron SB, Lomnicki S, Chase L, Joshi S, Nagy B, Lanman R, Lee J, Catenacci DVT. ‘Genomic

                                                      21
        Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 41 of 43
Daniel Catenacci, M.D.

            landscape of cell-free DNA in patients with gastroesophageal adenocarcinoma’ manuscript in
            preparation.
                Sope Olugbile     - TCR sequencing in patients (MSI-H) receiving immunotherapies
                Kevin Wood         - Upper and other GI Malignancies
                Smita Joshi        - Merck LOI perioperative immunotherapy for gastroesophageal cancer
           Joshi SS, Maron SB, Catenacci DVT. Pembrolizumab for treatment of advanced gastric and
            gastroesophageal junction adenocarcinoma. Nov 2. doi: 10.2217/fon-2017-0436. [Epub ahead of
            print] 2017 Future Oncology. PMID: 29094609

2017/19:        Smita Joshi – GI clinical oncology, clinical trials, translational GI research
                Anu Neerukonda – GI clinical oncology
2018-           Natalie Reizer – GI Oncology, Pharmacogenomics Program, UGT1A1 genotype directed dosing
                of irinotecan in GI malignancies.
           Clinical trial IIT: A Phase 1 Dose Titration Study of UGT1A1 genotype directed dosing of Irinotecan
            combined with 5FU, leucovorin, oxaliplatin and docetaxel in patients with advanced upper
            gastrointestinal adenocarcinoma

Catenacci Lab Castle Foundation Scholars and Mentorship

                The Castle Foundation Award is a gift provided by the Castle Foundation with intention for the
                fostering and training of students in the research of gastroesophageal cancer and other
                gastrointestinal malignancies. The funding is to support research conducted, with my
                supervision and mentorship, with the participation of i) students who have completed their
                Undergraduate Degree with the intention of applying to various Graduate Schools in in the
                medical field (Medical School, Graduate School, Nursing School, Physician Assistant School) or
                ii) Fellows completing their Oncology Fellowship with intention to have a career in Academia. A
                recent gift of $1.475million over 5 years was given to this translational/laboratory research
                effort.

2013-2016:     Les Henderson – career development --> Senior Cytogenetic Technologist, WI
        Henderson L, Peng Xu, Rambo B, Liao WL, J, Hembrough T, Catenacci DVT. KRAS gene amplification
           defines a distinct molecular subgroup of gastroesophageal adenocarcinoma that may benefit from
           combined anti-RAS/RAF/MEK/ERK and PIK3/PTEN/mTOR/AKT pathway inhibition. AACR KRAS Feb 21-
           24, 2014. Orlando FL (Abstr 55).
2013-14:       Brittany Rambo Physician Assistant (see contributions in publication list above)
2015-16:       Rachel Rendak Nurse Practioner (see contributions in publication list above)
2014-16:       Emily O’Day Physician Assistant (see contributions in publication list above)
2016-18:       Samantha Lomnicki Medical School (see contributions in publication list above)
2017-2019      Steve Maron Coggeshall Fellow/Castle Foundation Scholar  MSKCC 12/01/18
               K12 2018 - “The impact of intra-patient tumor genomic heterogeneity on immune environment
                heterogeneity and immune checkpoint blockade resistance.”
                ASCO YIA 2018 “Intra-patient tumor immune environment heterogeneity and immune
                checkpoint blockade resistance.”
                AACR YIA 2018 “Intra-patient tumor heterogeneity and checkpoint blockade resistance.”
           Maron S, Alpert L, Kwak HA, Lomnicki S, Chase L, Xu D, O’Day E, Nagy RJ, Lanman RB, Cecchi F,
            Hembrough T, Hart J, Xiao SY, Setia N, Catenacci DVT. Targeted therapies for targeted
            populations: anti-EGFR therapy for EGFR amplified gastroesophageal adenocarcinoma. Epub
            ahead of print Feb 15 Cancer Discovery 2018.PMID 29449271
2017-2019       Leah Chase Medical School Candidate (see contributions in publication list above)
2019-           Nicole Arndt
                Natalie Reizine – Pharacogenomics and Heme/Onc Fellowship
                         Development of UGT1A1 genotyping and dose finding study with irinotecan in
                advanced GI malignancies.

Journal of Clinical Oncology Precision Oncology/ASCO Reviewer Mentorship Program:



                                                      22
      Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 42 of 43
Daniel Catenacci, M.D.

2019-2020      Lorenzo Gerratana, Xuemei Ji, Andrea Napolitano.




                                                      23
Case 3:19-cv-00268 Document 23-2 Filed on 08/24/20 in TXSD Page 43 of 43



1. 8/4/20 Young vs Makhdoom – For Defense. Colorectal cancer.
2. 2/24/20 and 8/20/19 Creech vs CAROLINA RADIOLOGY CONSULTANTS, P.A. and JEFFREY E.
    JONES, M.D. For Plaintiff. Hepatocellular cancer.
3. 10/22/19 Gross vs BNSF. For Plaintiff. Asbestos and colorectal cancer.
4. 8/2/19 Lopez vs United States. For Defense. Colorectal cancer.
5. 2/24/19 Benjamin Torres vs William Summers MD For Plaintiff. Anal Cancer.
6. 1/14/19 Allen v. St. Luke’s, et al. For Plaintiff. Esophagogastric MANEC tumor (mixed adeno and
    neuroendocrine cancer) .
7. 5/11/18 Teresa Brown vs. Jatinder S. Sekhon, M.D. For Defense. Colorectal cancer.
8. 6/7/17 Larry Ames v. Donne Graessle D.O. For Plaintiff. Colorectal Cancer.
9. 2/24/17 Lerner vs Kelly. For Plaintiff. Colorectal Cancer.
10. 1/25/17 Robert Adams v. Poirot & Macoupin Family. For Defense. Small Bowel Carcinoid Tumor.
